EXHIBIT 10.22

 

--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

by and among

 

THE E.W. SCRIPPS COMPANY,

 

GREEN MONSTER ACQUISITION CORP.,

 

SHOPZILLA, INC.

 

and

 

THE SHAREHOLDERS’ REPRESENTATIVE

NAMED HEREIN

 

--------------------------------------------------------------------------------

 

June 6, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Pages


--------------------------------------------------------------------------------

ARTICLE I

   DEFINITIONS    1

Section 1.1

  

Definitions

   1

ARTICLE II

   THE MERGER    12

Section 2.1

  

The Merger

   12

Section 2.2

  

Effect of the Merger

   12

Section 2.3

  

Closing; Effective Time

   12

Section 2.4

  

Articles of Incorporation and Bylaws; Directors and Officers

   13

Section 2.5

  

Conversion of Shares

   13

Section 2.6

  

Company Option Plans

   16

Section 2.7

  

Cancellation of Shares; Closing of Transfer Books

   16

Section 2.8

  

Exchange of Certificates

   17

Section 2.9

  

Dissenting Shares

   18

Section 2.10

  

Further Action

   18

Section 2.11

  

Working Capital Adjustments; Escrow

   18

Section 2.12

  

Closing Payment Schedule

   20

ARTICLE III

   REPRESENTATIONS AND WARRANTIES OF THE COMPANY    21

Section 3.1

  

Organization and Good Standing

   21

Section 3.2

  

Authority; Binding Nature of Agreement; No Conflict

   22

Section 3.3

  

Capitalization

   23

Section 3.4

  

Financial Statements

   24

Section 3.5

  

Books and Records

   25

Section 3.6

  

Title to Assets

   25

Section 3.7

  

Condition and Sufficiency of Facilities

   25

Section 3.8

  

Accounts Receivable

   25

Section 3.9

  

Bank Accounts

   26

Section 3.10

  

No Undisclosed Liabilities

   26

Section 3.11

  

Taxes

   26

Section 3.12

  

Employee Benefits

   27

Section 3.13

  

Compliance; Governmental Authorizations

   31

Section 3.14

  

Legal Proceedings; Orders

   32

Section 3.15

  

Absence of Certain Changes and Events

   33

Section 3.16

  

Contracts; No Defaults

   34

Section 3.17

  

Insurance

   36

Section 3.18

  

Environmental Matters

   36

Section 3.19

  

Employees

   37

Section 3.20

  

Labor Relations

   37

Section 3.21

  

Intellectual Property

   38

 

-i-



--------------------------------------------------------------------------------

Section 3.22

  

Certain Payments

   40

Section 3.23

  

FCC Licenses

   40

Section 3.24

  

Vote Required

   40

Section 3.25

  

Websites

   41

Section 3.26

  

Related Party Transactions

   41

Section 3.27

  

Vendor and Customer Relationships

   42

Section 3.28

  

Brokers or Finders

   42

Section 3.29

  

Loans to Employees and Directors

   42

Section 3.30

  

State Takeover Laws

   42

Section 3.31

  

Relationships with Certain Parties

   42

ARTICLE IV

  

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS’

REPRESENTATIVE

   43

Section 4.1

  

Capacity

   43

Section 4.2

  

No Conflict

   43

Section 4.3

  

Enforceability

   43

ARTICLE V

  

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

   43

Section 5.1

  

Organization and Good Standing

   43

Section 5.2

  

Authority; No Conflict

   43

Section 5.3

  

Financial Capability

   44

Section 5.4

  

Certain Proceedings

   44

Section 5.5

  

Brokers or Finders

   44

Section 5.6

  

Merger Sub

   44

ARTICLE VI

  

COVENANTS OF THE COMPANY PRIOR TO CLOSING DATE

   44

Section 6.1

  

Access and Investigation

   44

Section 6.2

  

Operation of the Business

   45

Section 6.3

  

Forbearance

   45

Section 6.4

  

Notification

   47

Section 6.5

  

Reasonable Best Efforts

   47

Section 6.6

  

No Solicitation

   48

Section 6.7

  

Consent Solicitation Statement

   49

Section 6.8

  

Demands by Holders of Dissenting Shares

   49

Section 6.9

  

FIRPTA Matters

   49

ARTICLE VII

  

CERTAIN COVENANTS OF PARENT

   50

Section 7.1

  

Indemnification

   50

Section 7.2

  

Notification

   50

Section 7.3

  

Reasonable Best Efforts

   50

ARTICLE VIII

  

MISCELLANEOUS COVENANTS

   51

Section 8.1

  

Required Approvals of Governmental Bodies

   51

 

-ii-



--------------------------------------------------------------------------------

Section 8.2

  

Tax Matters

   52

ARTICLE IX

  

CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB

   53

Section 9.1

  

Accuracy of Representations

   54

Section 9.2

  

Performance of Covenants

   54

Section 9.3

  

Shareholder Approval

   54

Section 9.4

  

Additional Documents

   54

Section 9.5

  

No Material Adverse Change

   54

Section 9.6

  

No Prohibition

   55

Section 9.7

  

No Injunction

   55

Section 9.8

  

HSR Act

   55

Section 9.9

  

Opinion

   55

ARTICLE X

  

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

   55

Section 10.1

  

Accuracy of Representations

   55

Section 10.2

  

Performance of Covenants

   55

Section 10.3

  

Additional Documents

   55

Section 10.4

  

HSR Act

   56

Section 10.5

  

Opinion

   56

Section 10.6

  

Shareholder Approval

   56

Section 10.7

  

No Prohibition

   56

Section 10.8

  

No Injunction

   56

ARTICLE XI

  

TERMINATION

   56

Section 11.1

  

Termination of Agreement

   56

Section 11.2

  

Effect of Termination

   58

ARTICLE XII

  

INDEMNIFICATION; ESCROW

   59

Section 12.1

  

Survival

   59

Section 12.2

  

Indemnification

   59

Section 12.3

  

Threshold; Ceiling

   61

Section 12.4

  

No Contribution

   61

Section 12.5

  

Defense of Third Party Claims

   61

Section 12.6

  

Duty to Mitigate

   62

Section 12.7

  

Exercise of Remedies by Indemnitees Other Than Parent

   62

Section 12.8

  

Indemnification Claims; Escrow Fund Arrangements

   62

Section 12.9

  

Knowledge

   65

Section 12.10

  

No Consequential Damages

   65

ARTICLE XIII

  

GENERAL PROVISIONS

   66

Section 13.1

  

Expenses

   66

Section 13.2

  

Public Announcements

   66

 

-iii-



--------------------------------------------------------------------------------

Section 13.3

  

Confidentiality

   66

Section 13.4

  

Notices

   66

Section 13.5

  

Jurisdiction; Venue; Service Of Process

   68

Section 13.6

  

Further Assurances

   68

Section 13.7

  

Waiver

   68

Section 13.8

  

Entire Agreement and Modification

   68

Section 13.9

  

Schedules

   69

Section 13.10

  

Assignments and Successors

   69

Section 13.11

  

Severability

   69

Section 13.12

  

Section Headings; Construction

   69

Section 13.13

  

Governing Law

   69

Section 13.14

  

Counterparts

   69

Section 13.15

  

No Third Party Beneficiaries

   69

Section 13.16

  

Shareholders’ Representative; Escrow Fund Arrangements

   70

Section 13.17

  

Other Remedies; Specific Performance

   71

Section 13.18

  

Waiver of Jury Trial

   71

Section 13.19

  

Incorporation by Reference

   71

Section 13.20

  

Computation of Time

   72

 

Annex

 

Annex I –Working Capital Guidelines

 

Schedule

 

ARTICLE III Disclosure Schedule – Delivered Separately by the Company

 

Exhibits

 

Exhibit A – Form of Escrow Agreement

Exhibit B-1 – Form of Opinion of Counsel to the Company

Exhibit B-2 – Form of Opinion of Company’s General Counsel

Exhibit C – Form of Opinion of Counsel to Parent

 

-iv-



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

This Agreement and Plan of Merger and Reorganization (“Agreement”) is made on
June 6, 2005, by THE E.W. SCRIPPS COMPANY, an Ohio corporation (“Parent”), GREEN
MONSTER ACQUISITION CORP., a California corporation (“Merger Sub”), SHOPZILLA,
INC., a California corporation (the “Company”), and Farhad Mohit as the
Shareholders’ Representative (as defined herein).

 

RECITALS

 

A. Parent, Merger Sub and the Company intend to effect a merger of Merger Sub
into the Company (the “Merger”) in accordance with this Agreement and the
California General Corporation Law (the “CGCL”). Upon consummation of the
Merger, Merger Sub will cease to exist, and the Company will become a wholly
owned subsidiary of Parent.

 

B. This Agreement has been approved by the respective boards of directors of
Parent, Merger Sub and the Company.

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Definitions. For purposes of this Agreement, the following terms
have the meanings specified in this Section:

 

“Accountants” is defined in Section 2.11(c).

 

“Acquisition Proposal” is defined in Section 6.6(b).

 

“Acquisition Transaction” means any transaction involving: (a) the sale,
license, disposition or acquisition of all or a substantial portion of the
business or assets of the Company; (b) the issuance, disposition or acquisition
of (i) any capital stock or other equity security of the Company (other than
Company Common Stock issued to employees of the Company upon exercise of Company
Options in routine transactions in accordance with the Company’s past
practices), (ii) any option, call, warrant or right (whether or not immediately
exercisable) to acquire any capital stock or other equity security of the
Company, or (iii) any security, instrument or obligation that is or may become
convertible into or exchangeable for any capital stock or other equity security
of the Company; in each of clauses (i) through (iii), representing in the
aggregate 1% or more of the voting power of the Company; or (c) any merger,
consolidation, share exchange, business combination, reorganization,
recapitalization or similar transaction involving the Company, in each of
clauses (a) through (c) other than the Contemplated Transactions and other than
any transactions by or involving the Company that are permitted under Section
6.3 or Section 6.6.

 

“Adware” is defined in Section 3.25(b).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person (i) that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such Person, (ii) that is a
general partner, director, manager, trustee or principal officer of, or a
limited partner owning more than 10% of, or that serves in a similar capacity
with respect to, such Person, or (iii) of which such Person is a general
partner, director, manager, trustee or principal officer or a limited partner
owning more than 10% of, or with respect to which such Person serves in a
similar capacity. For purposes of this definition, “control” means the
possession, directly or indirectly, of the power to direct or to cause the
direction of the management or policies of the Person in question through the
ownership of voting securities or by contract or otherwise.

 

“Agreement” is defined in the first paragraph of this Agreement.

 

“Aggregate Escrow Cash Amount” is defined in Section 2.5(c).

 

“Aggregate Exercise Amount” is defined in Section 2.5(b).

 

“Aggregate Liquidation Preference” is defined in Section 2.5(b).

 

“Award Amount” is defined in Section 12.8(f).

 

“Break-Up Fee” is defined in Section 11.1(h).

 

“Business Day” means any day other than a Saturday or a Sunday, and any day
other than a day that is a bank holiday in the State of California or the State
of Ohio.

 

“CGCL” is defined in the Recitals.

 

“Claimed Amount” is defined in Section 12.8(a).

 

“Closing” is defined in Section 2.3.

 

“Closing Date” means the date as of which the Closing actually takes place.

 

“Closing Date Balance Sheet” means a consolidated balance sheet of the Company
and its Subsidiary (together with related notes and supporting schedules and
work papers) as of the Closing Date, prepared in accordance with GAAP and on a
basis consistent with the basis on which the audited Financial Statements were
prepared; provided, however, (i) amounts due to holders of unexercised and
outstanding Company Options immediately prior to or at the Effective Time for
the excess of the Preliminary Residual Share Amount over the Exercise Price per
share of such options shall not be included in the Closing Date Balance Sheet
and (ii) amounts due to holders of shares of Company Preferred Stock outstanding
immediately prior to or at the Effective Time (excluding any shares of Company
Preferred Stock converted into Common Stock prior to the Effective Time) shall
not be included in the Closing Date Balance Sheet.

 

“Closing Date Option Holder” is defined in Section 2.12(a).

 

“Closing Date Shareholder” is defined in Section 2.12(a).

 

- 2 -



--------------------------------------------------------------------------------

“Closing Date Working Capital” is defined in Section 2.11(b).

 

“Closing Payment Schedule” is defined in Section 2.12(a).

 

“Company” is defined in the first paragraph of this Agreement.

 

“Company Articles” means the articles of incorporation of the Company.

 

“Company Board” means the Board of Directors of the Company.

 

“Company Board Recommendation” is defined in Section 6.7.

 

“Company Capital Stock” means Company Common Stock and Company Preferred Stock.

 

“Company Common Stock” means the common stock, no par value, of the Company.

 

“Company IP” means the Owned IP together with the Licensed IP.

 

“Company Options” means any Contract to acquire shares of Company Common Stock
from the Company, whether vested or unvested and whether exercisable or not
exercisable.

 

“Company Option Plan” is defined in Section 3.3(b).

 

“Company Other Benefit Obligation” is defined in Section 3.12.

 

“Company Plan” is defined in Section 3.12.

 

“Company Preferred Stock” means the Series A Preferred Stock, the Series B
Preferred Stock and the Series C Preferred Stock.

 

“Company Registered IP” means federal, state and foreign: (a) patents, including
applications therefor, (b) registered trademarks and applications to register
trademarks, including intent-to-use applications, (c) copyrights registrations
and applications to register copyrights, and (d) registered mask works and
applications to register mask works; owned by, or filed by or on behalf of, or
applied for, by the Company or its Subsidiary.

 

“Company Stock Certificate” is defined in Section 2.7(b).

 

“Confidential Information” means inventions, analytics, algorithms, formulae,
schematics, technical drawings, ideas, know-how, trade secrets, processes,
procedures, graphs, drawings, reports, analyses, tools, engineering orders,
databases, software, computer programs (whether in source code, object code or
human readable form), program listings, new developments, and other proprietary
information of the Company or its Subsidiary, however recorded or stored, which
are not generally known to the public and are not readily ascertainable by
lawful and proper means.

 

“Consent” means any approval, consent, ratification, waiver, or other
authorization (including any Governmental Authorization).

 

“Consent Solicitation Statement” is defined in Section 6.7.

 

- 3 -



--------------------------------------------------------------------------------

“Contemplated Transactions” means all of the transactions and other matters
contemplated by this Agreement, including: (a) the Merger; (b) the performance
by the Company, Parent and Merger Sub of their respective covenants and
obligations under this Agreement; and (c) the solicitation and obtaining of the
affirmative votes or written consents of the shareholders of the Company
approving the principal terms of this Agreement.

 

“Contested Amount” is defined in Section 12.8(b).

 

“Contract” means any agreement, contract, obligation, promise, or undertaking
(whether written or oral and whether express or implied).

 

“Damages” means any loss, damage, liability (including any liability of Parent
or the Surviving Corporation under Section 7.1), settlement, judgment, award,
fine, penalty, fee (including reasonable attorneys’ fees, whether relating to a
Third Party Claim or an action by an Indemnitee to enforce its rights under this
Agreement), cost (including out-of-pocket costs of investigation) or expense of
any nature.

 

“Disclosure Schedule” is the Disclosure Schedule within which the Schedules
contemplated by this Agreement shall be included, as contemplated by Article
III.

 

“Dispute Period” is defined in Section 12.8(b).

 

“Dissenting Shares” is defined in Section 2.9(a).

 

“Effective Time” is defined in Section 2.3.

 

“Encumbrance” means any charge, claim, community property interest, condition,
equitable interest, lien, option, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

 

“Entity” means any corporation (including any non-profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, company (including any limited liability company or joint stock
company), firm or other enterprise, association, union, political party,
organization or unincorporated entity.

 

“Environment” means soil, land surface or subsurface strata, surface waters
(including navigable waters, streams, ponds, drainage basins, and wetlands),
groundwater, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any natural resource.

 

“Environmental, Health, and Safety Liabilities” means any cost, damages,
liability or other obligation arising under Environmental Law or the provisions
of Occupational Safety and Health Law governing Hazardous Materials and
consisting of or relating to (a) any environmental, health, or safety matters or
conditions (including on-site or off-site contamination, and regulation of
Hazardous Materials); (b) fines, penalties, judgments, awards, settlements,
legal or administrative proceedings, damages, losses, claims, demands and
response, investigative, remedial, or inspection costs and expenses arising
under Environmental Law or the provisions of Occupational Safety and Health Law
governing Hazardous Materials; (c) financial responsibility under Environmental
Law or the provisions of Occupational Safety and Health Law governing Hazardous
Materials for cleanup costs or corrective

 

- 4 -



--------------------------------------------------------------------------------

action, including any investigation, cleanup, removal, containment, or other
remediation or response actions (“Cleanup”) required by applicable Environmental
Law or the provisions of Occupational Safety and Health Law governing Hazardous
Materials (whether or not such Cleanup has been required or requested by any
Governmental Body or other Person) and for any natural resource damages; or (d)
any other compliance, corrective, investigative, or remedial measures required
under Environmental Law or the provisions of Occupational Safety and Health Law
governing Hazardous Materials. The terms “removal,” “remedial,” and “response
action” include the types of activities covered by the U.S. Comprehensive
Environmental Response, Compensation, and Liability Act, 42 U.S.C. §9601 et
seq., as amended.

 

“Environmental Law” means any Legal Requirement in effect as of the date hereof
or at any time during the existence of the Company that requires or relates to:
(a) advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities that would have significant impact on the Environment; (b) preventing
or reducing to acceptable levels the release of pollutants or hazardous
substances or materials into the Environment; (c) reducing the quantities,
preventing the release, or minimizing the hazardous characteristics of wastes
that are generated; (d) cleaning up pollutants that have been released,
preventing the threat of release of pollutants, or paying the costs of such
clean up or prevention; (e) making responsible parties pay private parties for
damages done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets; or (f) the use, storage, or disposal of Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 or any
successor law, and rules and regulations issued pursuant thereto.

 

“ERISA Affiliate” is defined in Section 3.12.

 

“Escrow Agent” means LaSalle Bank National Association.

 

“Escrow Agreement” means the Escrow Agreement to be entered into among Parent,
the Shareholders’ Representative and the Escrow Agent on the Closing Date,
substantially in the form of Exhibit A.

 

“Escrow Balance” is defined in Section 12.8(g).

 

“Escrow Fund” means the escrow fund established pursuant to the Escrow Agreement
for the purpose of securing the indemnification and other rights of Parent and
the other Indemnitees pursuant to Article XII.

 

“Escrow Participants” is defined in Section 12.8(g).

 

“Escrow Participation” is defined in Section 12.8(g).

 

“Escrow Termination Date” is defined in Section 12.1.

 

“Estimated Closing Date Balance Sheet” means a consolidated balance sheet of the
Company and its Subsidiary as of the Closing Date based on the Company’s good
faith estimate of the projected

 

- 5 -



--------------------------------------------------------------------------------

assets and liabilities of the Company and its Subsidiary as of such date and
prepared in accordance with GAAP and on a basis consistent with the Company’s
audited Financial Statements (but excluding footnotes); provided, however, (i)
amounts due to holders of unexercised and outstanding Company Options
immediately prior to or at the Effective Time for the excess of the Preliminary
Residual Share Amount over the Exercise Price per share of such options shall
not be included in the Estimated Closing Date Balance Sheet and (ii) amounts due
to holders of shares of Company Preferred Stock outstanding immediately prior to
or at the Effective Time (excluding any shares of Company Preferred Stock
converted into Common Stock prior to the Effective Time) shall not be included
in the Estimated Closing Date Balance Sheet.

 

“Estimated Working Capital” is defined in Section 2.11(a).

 

“Exercise Price” means the cash amount required to purchase one share of Company
Common Stock upon exercise of the Company Option to which such share relates.

 

“Existing Policy” is defined in Section 7.1(b).

 

“Facilities” means any real property, leaseholds, or other interests in real
property currently or formerly owned, occupied or operated by the Company or its
Subsidiary and any buildings, structures, or equipment currently or formerly
owned, leased, occupied or operated by the Company or its Subsidiary.

 

“FCC” means the Federal Communications Commission.

 

“Final Order” means an Order of a Governmental Body that is in full force and
effect and with respect to which no appeal, request for stay, request for
reconsideration or other request for review is pending; with respect to which
the time for appeal, requesting a stay, requesting reconsideration or requesting
other review has expired; and with respect to which the time for the
Governmental Body to set aside the order sua sponte has expired.

 

“Financial Statements” is defined in Section 3.4(a).

 

“Fully Diluted Company Share Number” is defined in Section 2.5(b).

 

“GAAP” means generally accepted United States accounting principles.

 

“Governmental Authorization” means any approval, consent, license, permit,
waiver, or other authorization issued, granted, given, or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

“Governmental Body” means any: (a) nation, state, county, city, town, village,
district, or other jurisdiction of any nature; (b) federal, state, local,
municipal, foreign, or other government; (c) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official, or entity and any court or other tribunal); (d) multi-national
governmental or quasi-governmental organization or body; or (e) body exercising,
or entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory, or taxing authority or power of any nature.

 

“HSR Act” is defined in Section 8.1(b).

 

- 6 -



--------------------------------------------------------------------------------

“Hazardous Activity” means the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, storage,
transfer, transportation, treatment, or use of Hazardous Materials in, on, or
under the Facilities or any part thereof or the Release about, or from the
Facilities or any part thereof into the Environment.

 

“Hazardous Materials” means any waste or other substance that is listed,
defined, designated, or classified as, hazardous, radioactive, or toxic or a
pollutant or a contaminant under any Environmental Law, including any regulated
mixture or solution thereof.

 

“Indemnified Company Personnel” is defined in Section 7.1(a).

 

“Indemnitees” means the following Persons: (a) Parent; (b) Parent’s current and
future Affiliates (including the Surviving Corporation); (c) the respective
Representatives of the Persons referred to in clauses “(a)” and “(b)” above; and
(d) the respective successors and assigns of the Persons referred to in clauses
“(a),” “(b)” and “(c)” above; provided, however, that the Persons who were
shareholders of the Company prior to the Effective Time shall not be deemed to
be “Indemnitees.”

 

“Intellectual Property” and “IP” mean all intellectual, industrial and/or
proprietary rights, whether domestic or foreign, in and to the following,
without limitation: (a) all inventions (whether or not patentable and whether or
not reduced to practice) and invention disclosures; (b) all patents and all
patent applications, including, without limitation, continuations,
continuations-in-part, divisionals, provisionals, reexaminations, reissue
applications and renewals; (c) all copyrights, whether registered or
unregistered and all other rights corresponding thereto, and mask works and
registrations and applications therefor; (d) all trade names, trademarks, trade
dress, service marks and domain names (including, without limitation, any word,
symbol, product configuration, icon, logo and all goodwill associated therewith)
along with registrations therefor and applications for registration thereof; (e)
all Confidential Information; and (f) all rights to sue or otherwise claim for
past, present or future infringement or unauthorized use or disclosure of any of
the assets, properties or rights described in the foregoing clauses (a) – (e).

 

“IRC” means the Internal Revenue Code of 1986, as amended, or any successor law,
and the regulations issued by the IRS pursuant thereto.

 

“IRS” means the U.S. Internal Revenue Service or any successor agency, and, to
the extent relevant, the U.S. Department of the Treasury.

 

An individual will be deemed to have “Knowledge” of a particular fact or matter
if he or she is actually aware of such fact or matter; provided that, except as
otherwise provided herein, such individual’s Knowledge shall be based upon
reasonable inquiry consistent with his or her relevant title and responsibility.
The Company will be deemed to have “Knowledge” of a particular fact or matter if
any of Charles Davis, John Phelps, Brad Kates, Henri Asseily, Farhad Mohit or
Stacey Olliff, in their capacities as officers of the Company, has, or at any
time had, Knowledge of such fact or matter in accordance with the preceding
sentence. Parent will be deemed to have “Knowledge” of a particular fact or
matter if any employees of Parent with material involvement in the Contemplated
Transactions (including the diligence performed by Parent on the Company prior
to the date of this Agreement) has, or at any time had, Knowledge of such fact
or matter in accordance with the first sentence of this definition.

 

- 7 -



--------------------------------------------------------------------------------

“Legal Requirement” means any Order, constitution, law, ordinance, principle of
common law, regulation, statute, or treaty of any Governmental Body.

 

“Letter of Transmittal” is defined in Section 2.8(b).

 

“Licensed IP” means all Intellectual Property used or held for use by the
Company or its Subsidiary other than the Owned IP.

 

“Material Adverse Effect” or “Material Adverse Change” as to any Person means
any change, circumstance, or event that is materially adverse to the financial
condition, business, assets, operating results, or operations of such Person and
its Subsidiaries, taken as a whole, or the ability of such Person to consummate
or perform the Contemplated Transactions in accordance with the terms of this
Agreement; provided, however, that in no event shall any of the following,
either alone or in combination, be deemed to constitute, nor shall any of the
following be taken into account in determining whether there has been, a
Material Adverse Effect or Material Adverse Change: (A) any change in any Legal
Requirement (other than any Order binding on the applicable party or its
Subsidiaries), (B) any change in GAAP or official interpretations thereof, (C)
any change resulting from or arising out of market, economic or political
conditions in general or in the particular industries in which the applicable
party or any of its Subsidiaries conducts business (including any change arising
out of acts of terrorism, or war, weather conditions or other force majeure
events), unless such conditions disproportionately affect the applicable party
and its Subsidiaries, taken as a whole, (D) any change resulting from or arising
out of the announcement of this Agreement, the consummation of the Merger or any
action taken as required by this Agreement or at the written request of the
other party or parties hereto or any action not taken in compliance with
negative covenants set forth in this Agreement, and (F) any change arising out
of or resulting from any legal claim or Proceeding instituted by any shareholder
of any party hereto arising out of or related to this Agreement, the Merger or
any other Contemplated Transaction.

 

“Maximum Premium” is defined in Section 7.1(b).

 

“Merger” is defined in the Recitals.

 

“Merger Sub” is defined in the first paragraph of this Agreement.

 

“Minimum Closing Working Capital” means the sum of $500,000.

 

“Nondisclosure Agreement” means the BizRate.com Mutual Nondisclosure Agreement
between Parent and BizRate.com dated September 14, 2004, as amended pursuant to
Section 13.3.

 

“Non-Dissenting Shareholder” means each holder of shares of Company Capital
Stock (giving effect to Section 2.5(e) as applicable) that does not perfect such
shareholder’s dissenters’ rights under the CGCL and is otherwise entitled to
receive consideration pursuant to Section 2.5(a).

 

“Notice of Indemnification Claim” is defined in Section 12.8(a).

 

“Occupational Safety and Health Law” means any Legal Requirement designed to
provide safe and healthful working conditions and to reduce occupational safety
and health hazards.

 

- 8 -



--------------------------------------------------------------------------------

“Option Consideration” is defined in Section 2.6.

 

“Order” means any award, decree, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made, or rendered by any court,
administrative agency or other Governmental Body or by any arbitrator or
arbitration panel.

 

“Ordinary Course of Business” means an action taken by a Person only if such
action is consistent with the past customs and practices of such Person and is
taken in the ordinary course of such Person’s normal day-to-day operations.

 

“Organizational Documents” means (a) the articles or certificate of
incorporation and bylaws or code of regulations of a corporation; or (b) the
articles of organization or certificate of formation or similar document and
limited liability company agreement or operating agreement or similar document
of a limited liability company; (c) any charter or similar document adopted or
filed in connection with the creation, formation, or organization of a Person;
and (d) any amendment to any of the foregoing.

 

“Other Benefit Obligations” is defined in Section 3.12.

 

“Owned IP” means all Intellectual Property owned by the Company or its
Subsidiary, or in which the Company or its Subsidiary has an ownership interest,
including but not limited to, the Company Registered IP.

 

“Parent” is defined in the first paragraph of this Agreement.

 

“Past Acquisition” is defined in Section 3.1(f).

 

“Payment Agent” is defined in Section 2.8(a).

 

“Payment Fund” is defined in Section 2.8(a).

 

“PBGC” is defined in Section 3.12.

 

“Pension Plan” is defined in Section 3.12.

 

“Person” means any individual, Entity or Governmental Body.

 

“Personally Identifiable Information” is defined in Section 3.25 (b).

 

“Plan” is defined in Section 3.12.

 

“Plan Sponsor” is defined in Section 3.12.

 

“Pre-Closing Period” means the period from the date of this Agreement through
the Effective Time.

 

“Preliminary Residual Per Share Amount” is defined in Section 2.5(b).

 

“Proceeding” means any action, arbitration, audit, hearing, inquiry,
examination, investigation, litigation, or suit or proceeding (whether civil,
criminal, administrative, investigative, appellate or

 

- 9 -



--------------------------------------------------------------------------------

informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or any arbitrator or arbitration panel.

 

“Proportionate Share” is defined in Section 2.5(c).

 

“Public Software” means any software that contains, or is derived in any manner
(in whole or in part) from, any software that is distributed as free software,
open source software (e.g., Linux) or similar licensing or distribution models,
including software licensed or distributed under any of the following licenses
or distribution models, or licenses or distribution models similar to any of the
following: (a) GNU’s General Public License (GPL) or Lesser/Library GPL (LGPL),
(b) the Artistic License (e.g., PERL), (c) the Mozilla Public License, (d) the
Netscape Public License, (e) the Sun Community Source License (SCSL), (f) the
Sun Industry Standards License (SISL), (g) the BSD License, and (h) the Apache
License.

 

“Qualified Plan” is defined in Section 3.12.

 

“Record Date” means the record date for the written consent or approval of the
shareholders of the Company approving the principal terms of the Merger, which
record date shall be the twentieth calendar day following the date of this
Agreement.

 

“Related Party” is defined in Section 3.26.

 

“Release” means any spilling, leaking, emitting, discharging, depositing,
escaping, leaching, dumping, or other releasing into the Environment, whether
intentional or unintentional.

 

“Renegotiation Period” is defined in Section 11.1(h).

 

“Representative” means with respect to a particular Person, any director,
officer, member, manager, employee, agent, consultant, advisor, or other
representative of such Person, including legal counsel, accountants, and
financial advisors.

 

“Required Merger Shareholder Vote” is defined in Section 3.24(a).

 

“Response Notice” is defined in Section 12.8(b).

 

“Rules” is defined in Section 12.8(f).

 

“Series A Preferred Stock” is defined in Section 2.5.

 

“Series B Preferred Stock” is defined in Section 2.5.

 

“Series C Preferred Stock” is defined in Section 2.5.

 

“Shareholders’ Representative” is defined in Section 13.16(a).

 

“Spyware” is defined in Section 3.25(b).

 

- 10 -



--------------------------------------------------------------------------------

An Entity shall be deemed to be a “Subsidiary” of another Person if such Person
directly or indirectly owns or purports to own, beneficially or of record, (a)
an amount of voting securities or other interests of such Entity that is
sufficient to enable such Person to elect at least a majority of the members of
such Entity’s board of directors or other governing body, or (b) at least 50% of
the outstanding equity or financial interests of such Entity.

 

“Superior Proposal” is defined in Section 6.6(b).

 

“Surviving Corporation” is defined in Section 2.1.

 

“Tax” means (a) any net income, alternative or add-on minimum tax, gross income,
gross receipts, sales, use, ad valorem, value added, franchise, profits,
license, withholding on amounts paid to or by the Company or its Subsidiary,
payroll, employment, excise, severance, stamp occupation, premium, property,
environmental or windfall profit tax, custom, duty, governmental fee, or other
tax or other like assessment or charge of any kind whatsoever, together with any
interest or any penalty, addition to tax or additional amount, imposed by any
Governmental Body responsible for the imposition of any such tax (domestic or
foreign), (b) any liability of the Company or its Subsidiary for the payment of
any amounts of the type described in clause (a) as a result of being a member of
an affiliated, consolidated, combined or unitary group for any period prior to
the Closing, and (c) any liability of the Company or its Subsidiary for the
payment of any amounts of the type described in clause (a) as a result of any
obligation to indemnify any other Person.

 

“Tax Return” means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.

 

“Termination Date” is defined in Section 11.1(c).

 

“Third Party Claim” is defined in Section 12.5.

 

“Third Party Intellectual Property Rights” means Intellectual Property rights of
a third party.

 

A claim, demand, Proceeding, dispute, or other matter will be deemed to have
been “Threatened” if any written demand or statement has been made or any
written notice has been given that a claim, demand, Proceeding, dispute, or
other matter will be asserted or filed.

 

“Transaction Expense” means any out-of-pocket fee, cost, expense, payment,
expenditure, or obligation incurred by the Company or its Subsidiary prior to
the date of this Agreement, during the Pre-Closing Period or at the Effective
Time that (a) relates directly or indirectly to (i) the Company’s involvement or
participation in the investigation and review conducted by Parent and its
Representatives, and any investigation or review conducted by other prospective
purchasers of all or a portion of the business of the Company, with respect to
the business of the Company (and the furnishing of information to Parent and its
Representatives and such other prospective purchasers and their Representatives
in connection with such investigation and review), (ii) the negotiation,
preparation, review, execution, delivery or performance of this Agreement
(including the Disclosure Schedule), the

 

- 11 -



--------------------------------------------------------------------------------

Consent Solicitation Statement or any certificate, opinion, Contract or other
instrument or document delivered or to be delivered in connection with any of
the Contemplated Transactions, (iii) the preparation and submission of any
filing or notice required to be made or given in connection with any of the
Contemplated Transactions, and the obtaining of any Consent required to be
obtained in connection with any of the Contemplated Transactions, or (iv) the
consummation of the Merger or any of the other Contemplated Transactions, or (b)
is expected to become due or payable, in whole or in part as an obligation of
the Surviving Corporation after the Effective Time, as a result of the
consummation of the Merger or any of the other Contemplated Transactions;
provided, however, that “Transaction Expenses” shall not include any employee
severance or other costs that are or may become payable as a result of actions
taken by Parent or Surviving Corporation after the Effective Time.

 

“Unresolved Escrow Claim” is defined in Section 12.8(g)(ii).

 

“Websites” is defined in Section 3.25.

 

“Welfare Plan” is defined in Section 3.12.

 

“Working Capital” means the consolidated working capital of the Company and its
Subsidiary as of the Closing Date determined from the books and records of the
Company and its Subsidiary in accordance with GAAP, applied on a basis
consistent with the basis on which the audited Financial Statements were
prepared, and in accordance with the Working Capital Guidelines set forth on
Annex I.

 

ARTICLE II

 

THE MERGER

 

Section 2.1 The Merger. Upon the terms and subject to the conditions set forth
in this Agreement, at the Effective Time (as defined in Section 2.3), Merger Sub
shall be merged with and into the Company, and the separate existence of Merger
Sub shall cease. The Company will continue as the surviving corporation in the
Merger (the “Surviving Corporation”).

 

Section 2.2 Effect of the Merger. The Merger shall have the effects set forth in
this Agreement and in the applicable provisions of the CGCL.

 

Section 2.3 Closing; Effective Time. The consummation of the Merger (the
“Closing”) will take place at the offices of the Company at 10:00 a.m. (local
time) on the first Business Day immediately following the date on which the last
of the conditions set forth in Article IX and Article X is satisfied or waived
(other than conditions that by their nature cannot be satisfied until the
Closing Date, but subject to satisfaction or waiver of such conditions), or at
such other time, date and place as the parties may agree. Subject to the
provisions of Article XI, failure to consummate the Closing on the date and time
determined pursuant to this Section will not result in the termination of this
Agreement and will not relieve any party of any obligation under this Agreement.
Subject to the provisions of this Agreement, an agreement of merger satisfying
the applicable requirements of the CGCL and otherwise satisfactory in form and
substance to Parent shall be duly executed by the Company and Merger Sub and,
concurrently with or as soon as practicable following the Closing, shall be
delivered to the Secretary of State of the State of California for filing
(together with the officers’ certificates required by the CGCL). The Merger

 

- 12 -



--------------------------------------------------------------------------------

shall become effective at the time of such filing or at such later time
specified in such filing (the “Effective Time”).

 

Section 2.4 Articles of Incorporation and Bylaws; Directors and Officers. Unless
otherwise determined by Parent prior to the Effective Time, at the Effective
Time:

 

(a) the Articles of Incorporation of Merger Sub as in effect immediately prior
to the Effective Time shall be the Articles of Incorporation of the Surviving
Corporation; provided, however, that Article I of the Articles of Incorporation
of the Surviving Corporation shall be amended and restated to read as follows:
“The name of this corporation is Shopzilla, Inc.”;

 

(b) the Bylaws of Merger Sub, as in effect immediately prior to the Effective
Time, shall be the Bylaws of the Surviving Corporation until thereafter amended;
provided, however, that the name of the Surviving Corporation shall be
Shopzilla, Inc.; and

 

(c) the directors and officers of Merger Sub immediately prior to the Effective
Time shall be the directors and officers of the Surviving Corporation, to serve
until their respective successors are duly elected or appointed and qualified.

 

Section 2.5 Conversion of Shares.

 

(a) Subject to the terms and conditions of this Agreement, at the Effective
Time, by virtue of the Merger and without any further action on the part of
Parent, Merger Sub, the Company or any holder of any shares of the Company
Capital Stock or any Company Options:

 

(i) each share of Series A Preferred Stock, no par value, of the Company
(“Series A Preferred Stock”) outstanding immediately prior to the Effective Time
(excluding any shares of Series A Preferred Stock converted into Company Common
Stock prior to the Effective Time) shall be converted into the right to receive,
in cash, $0.5377;

 

(ii) each share of Series B Preferred Stock, no par value, of the Company
(“Series B Preferred Stock”) outstanding immediately prior to the Effective Time
(excluding any shares of Series B Preferred Stock converted into Company Common
Stock prior to the Effective Time) shall be converted into the right to receive,
in cash, $4.3465;

 

(iii) each share of Series C Preferred Stock, no par value, of the Company
(“Series C Preferred Stock”) outstanding immediately prior to the Effective Time
(excluding any shares of Series C Preferred Stock converted into Company Common
Stock prior to the Effective Time) shall be converted into the right to receive,
in cash, the sum of (x) $10.77 plus (y) the Preliminary Residual Per Share
Amount (such amount in clause (y) to be reduced by the amount to be withheld
pursuant to Section 2.5(c));

 

(iv) any shares of Company Capital Stock owned by the Company, Parent, Merger
Sub or any direct or indirect wholly owned Subsidiary of the Company, Parent or
Merger Sub immediately prior to the Effective Time shall be canceled and retired
and shall cease to exist without payment of any consideration with respect
thereto;

 

- 13 -



--------------------------------------------------------------------------------

(v) each share of Company Common Stock outstanding immediately prior to the
Effective Time (other than shares of Company Capital Stock described in clause
“(iv)” above) shall be converted into the right to receive an amount in cash
equal to the Preliminary Residual Per Share Amount (calculated pursuant to
Section 2.5(b)) (such amount to be reduced by the amount to be withheld pursuant
to Section 2.5(c)); and

 

(vi) each share of the common stock, no par value, of Merger Sub outstanding
immediately prior to the Effective Time shall be converted into one share of
common stock of the Surviving Corporation with the same rights, powers and
privileges as the shares so converted and shall constitute the only outstanding
shares of capital stock of the Surviving Corporation.

 

(b) The “Preliminary Residual Per Share Amount” shall be calculated as follows:

 

$525,000,000 + A + B + C – D

E

 

  A = If the Estimated Working Capital (as estimated pursuant to Section
2.11(a)) exceeds the Minimum Closing Working Capital, then A shall be a positive
number equal to such excess; if such Estimated Working Capital equals the
Minimum Closing Working Capital, then A shall be zero; and if such Estimated
Working Capital is less than the Minimum Closing Working Capital, then A shall
be a negative number equal to such deficiency.

 

  B = The aggregate dollar amount, up to a maximum of $5,000,000, of all
Transaction Expenses (as certified pursuant to Section 2.12(a)) paid in cash by
the Company or its Subsidiary prior to, and to be paid in cash by the Company or
its Subsidiary at, the Effective Time; provided that the determination of such
cash payments shall include the amounts of all drafts, checks and wire transfers
issued on accounts of the Company and its Subsidiary for such Transaction
Expenses which remain outstanding and uncleared as of the Effective Time.

 

  C = The aggregate dollar amount that would have been received by the Company
if all Company Options outstanding and unexercised as of the Effective Time had
been exercised prior to the Effective Time (the “Aggregate Exercise Amount”).

 

  D

= The sum of: (i) the product of (A) the aggregate number of shares of Series A
Preferred Stock outstanding immediately prior to the Effective Time (excluding
any shares of Series A Preferred Stock converted into Company Common Stock prior
to the Effective Time) multiplied by (B) $0.5377; plus (ii) the product of (A)
the aggregate number of shares of Series B Preferred Stock outstanding
immediately prior to the Effective Time (excluding any shares of Series B
Preferred Stock converted into Company Common Stock prior to the Effective Time)
multiplied by (B) $4.3465; plus (iii) the product of (A) the aggregate number of
shares of Series C Preferred Stock outstanding immediately prior to the
Effective Time (excluding any

 

- 14 -



--------------------------------------------------------------------------------

 

shares of Series C Preferred Stock converted into Company Common Stock prior to
the Effective Time) multiplied by (B) $10.77 (the “Aggregate Liquidation
Preference”).

 

  E = The sum of (i) the aggregate number of shares of Company Common Stock
outstanding immediately prior to the Effective Time (including any such shares
that are subject to a repurchase option or risk of forfeiture under any
restricted stock purchase agreement or other Contract and any such shares
issuable in connection with the conversion of shares of Company Preferred Stock
as to which conversion notices have been given prior to the Effective Time),
plus (ii) the aggregate number of shares of Company Common Stock purchasable
under or otherwise subject to Company Options (whether vested or unvested)
outstanding and unexercised immediately prior to the Effective Time, plus (iii)
the aggregate number of shares of Company Common Stock purchasable under or
otherwise subject to warrants and other rights (other than Company Options) to
acquire shares of Company Common Stock (whether or not immediately exercisable)
outstanding immediately prior to the Effective Time, plus (iv) the aggregate
number of shares of Company Common Stock issuable upon the conversion of any
convertible securities of the Company (other than shares of Company Preferred
Stock) outstanding immediately prior to the Effective Time, plus (v) the
aggregate number of shares of Company Common Stock into which the aggregate
number of shares of Series C Preferred Stock outstanding immediately prior to
the Effective Time (excluding any shares of Series C Preferred Stock converted
into Company Common Stock prior to the Effective Time) are convertible (the
“Fully Diluted Company Share Number”).

 

(c) On or immediately prior to the Closing Date, Parent shall deliver the
Aggregate Escrow Cash Amount to the Escrow Agent as a contribution to the Escrow
Fund. The Aggregate Escrow Cash Amount shall be withheld from the consideration
otherwise payable to the Non-Dissenting Shareholders pursuant to Section
2.5(a)(iii)(y) and Section 2.5(a)(v) and the Closing Date Option Holders
pursuant to Section 2.6, and such amount shall be withheld on a pro rata basis
based on the respective Proportionate Shares of the Non-Dissenting Shareholders
and Closing Date Option Holders. The Escrow Fund shall be held by the Escrow
Agent in accordance with the terms of this Agreement and the Escrow Agreement
and shall be disbursed solely in accordance with the terms of this Agreement and
the Escrow Agreement. For purposes of this Agreement:

 

(i) the “Aggregate Escrow Cash Amount” shall be $26,250,000; and

 

(ii) the “Proportionate Share” of a Non-Dissenting Shareholder or a Closing Date
Option Holder shall be the fraction having a numerator equal to the total
consideration payable to such Non-Dissenting Shareholder pursuant to Section
2.5(a)(iii)(y) and Section 2.5(a)(v) (disregarding amounts to be withheld
pursuant to Section 2.5(c)) or such Closing Date Option Holder pursuant to
Section 2.6 (disregarding amounts to be withheld pursuant to Section 2.5(c)) and
in each case having a denominator equal to the total of all consideration
payable to all Non-Dissenting Shareholders pursuant to Section 2.5(a)(iii)(y)
and Section 2.5(a)(v) (disregarding amounts to be withheld pursuant to Section
2.5(c)) and all Closing Date Option Holders pursuant to Section 2.6
(disregarding amounts to be withheld pursuant to Section 2.5(c)); and

 

- 15 -



--------------------------------------------------------------------------------

(d) In the event that, subject to and in compliance with Section 6.3, the
Company declares, makes, effects or establishes a record date for a stock split,
reverse stock split, stock dividend, recapitalization or similar transaction
during the Pre-Closing Period, then the consideration payable in respect of
shares of Company Capital Stock pursuant to Section 2.5(a) shall be
appropriately adjusted.

 

(e) If a holder of shares of Company Preferred Stock delivers an election to the
Company in accordance with Section B(3) of Article III of the Company Articles
prior to the Effective Time, then, for purposes of this Agreement, the shares of
Company Preferred Stock subject to such election shall be treated as if they had
been converted into shares of Company Common Stock pursuant to such Section B(3)
of Article III prior to the Effective Time. The Company shall deliver to Parent
accurate and complete copies of all such elections received by the Company.

 

Section 2.6 Company Option Plans.

 

(a) Subject to the terms and conditions of this Agreement, at the Effective
Time, by virtue of the Merger and without any further action on the part of
Parent, Merger Sub, the Company or any holder of any shares of the Company
Capital Stock or any Company Options, each Company Option that is outstanding
and unexercised immediately prior to or as of the Effective Time shall be
cancelled and converted into the right to receive cash, without interest, from
the Surviving Corporation in an amount (the “Option Consideration”) equal to the
product of (i) the number of shares of Company Common Stock subject to such
Company Option (assuming full vesting of all Company Options) and (ii) the
excess of the Preliminary Residual Per Share Amount (calculated pursuant to
Section 2.5(b)) over the Exercise Price per share of such Company Option (such
product to be reduced by amounts to be withheld pursuant to Section 2.5(c)). The
Option Consideration shall be payable by the Payment Agent to each holder of a
Company Option promptly after the Effective Time, subject to applicable
withholding of Taxes, as contemplated by Section 2.8. All unexercised Company
Options as of the Effective Time that have an Exercise Price equal to or
exceeding the Preliminary Residual Per Share Amount shall be immediately
cancelled and forfeited without any liability on the part of the Surviving
Corporation or Parent.

 

(b) Immediately prior to the Effective Time, the Company’s repurchase option
with respect to each share of restricted Common Stock held by or issued or
granted to any current or former employee, consultant or director that is
outstanding immediately prior to the consummation of the Merger, whether granted
under the Company Option Plan, or otherwise, shall immediately lapse.

 

Section 2.7 Cancellation of Shares; Closing of Transfer Books.

 

(a) At the Effective Time, all shares of Company Capital Stock converted
pursuant to Section 2.5(a) shall no longer be outstanding and shall
automatically be cancelled and retired and shall cease to exist, and each holder
of a certificate representing any such shares immediately prior to the Effective
Time shall cease to have any rights with respect thereto, except the right to
receive the consideration provided for in Section 2.5(a), without interest.

 

(b) At the Effective Time, the stock transfer books of the Company shall be
closed with respect to all shares of Company Capital Stock outstanding
immediately prior to the Effective Time. No further transfer of any such shares
of Company Capital Stock shall be made on such stock transfer books after the
Effective Time. If, after the Effective Time, a valid certificate previously
representing any

 

- 16 -



--------------------------------------------------------------------------------

shares of Company Capital Stock (a “Company Stock Certificate”) is presented to
the Payment Agent, the Surviving Corporation or Parent, such Company Stock
Certificate shall be canceled and shall be exchanged as provided in Section 2.8.

 

Section 2.8 Exchange of Certificates.

 

(a) Promptly after the date of this Agreement but in any event prior to the
Closing Date, Parent shall select a reputable bank or trust company reasonably
acceptable to the Company to act as payment agent in the Merger (the “Payment
Agent”). Immediately prior to the Effective Time, Parent shall deposit with the
Payment Agent a sufficient amount of cash to make payments to the Non-Dissenting
Shareholders in accordance with Section 2.5(a) and to the Closing Date Option
Holders pursuant to Section 2.6 (in each case, excluding amounts to be withheld
pursuant to Section 2.5(c)). The cash amount so deposited with the Payment Agent
is referred to collectively as the “Payment Fund.”

 

(b) Prior to the Closing, the Company will cause to be delivered to shareholders
of the Company (i) a letter of transmittal containing such provisions as Parent,
Company and the Payment Agent may reasonably specify (a “Letter of
Transmittal”), and (ii) instructions for use in effecting the surrender of
Company Stock Certificates. After the surrender of a Company Stock Certificate
to the Payment Agent for exchange at or after the Effective Time, together with
a duly executed Letter of Transmittal and such other documents as may be
reasonably required by Parent or the Payment Agent, the holder of such Company
Stock Certificate shall be entitled to receive in exchange therefor the cash
consideration that such holder has the right to receive pursuant to Section
2.5(a) (excluding any amounts to be withheld pursuant to Section 2.5(c)) and the
Company Stock Certificate so surrendered shall be canceled. Until surrendered as
contemplated by this Section 2.8, each Company Stock Certificate shall be
deemed, from and after the Effective Time, to represent only the right to
receive, after the surrender thereof, the consideration contemplated by this
Article II. If any Company Stock Certificate shall have been lost, stolen or
destroyed, Parent may, in its discretion and as a condition to the delivery of
any consideration payable in the Merger in respect of shares represented by such
lost, stolen or destroyed Company Stock Certificate, require the owner of such
lost, stolen or destroyed Company Stock Certificate to provide an appropriate
affidavit of such loss, theft or destruction, and if the amount of such
consideration is more than $100,000, to deliver a bond (in such sum as Parent
may reasonably direct) as indemnity against any claim that may be made against
Parent, the Surviving Corporation or the Payment Agent with respect to such
lost, stolen or destroyed Company Stock Certificate.

 

(c) Any portion of the Payment Fund that remains undistributed to holders of
Company Stock Certificates as of the date that is 180 days after the Closing
Date shall be delivered by Payment Agent to Parent upon demand, and any holders
of Company Stock Certificates who have not theretofore surrendered their Company
Stock Certificates in accordance with this Section 2.8 shall thereafter look
only to Parent for payment of any consideration payable to such holder in the
Merger.

 

(d) Neither Parent nor the Surviving Corporation shall be liable to any holder
or former holder of Company Capital Stock for any consideration payable in the
Merger that has been delivered to any public official in good faith pursuant to
any applicable abandoned property law, escheat law or similar Legal Requirement.

 

- 17 -



--------------------------------------------------------------------------------

Section 2.9 Dissenting Shares.

 

(a) Notwithstanding anything to the contrary contained in this Agreement, shares
of Company Capital Stock that are or become “dissenting shares” within the
meaning of Section 1300(b) of the CGCL (“Dissenting Shares”) at or after the
Effective Time shall not be converted into or represent the right to receive the
consideration specified in Section 2.5(a), but shall be entitled only to such
rights as are granted by the CGCL to Dissenting Shares.

 

(b) If any Dissenting Shares shall lose their status as such (through failure to
perfect or otherwise), then, as of the later of the Effective Time or the date
of loss of such status, such shares shall automatically be converted into and
shall represent only the right to receive consideration in accordance with
Section 2.5(a) (including giving effect to the amounts to be withheld pursuant
to Section 2.5(c)), without interest thereon, after the surrender of the Company
Stock Certificate representing such shares.

 

(c) The Company shall give Parent: (i) prompt notice of any written demand
received by the Company prior to the Effective Time to require the Company to
purchase shares of Company Common Stock pursuant to the CGCL, any withdrawal of
any such demand and any other demand, notice or instrument delivered to the
Company prior to the Effective Time pursuant to the CGCL; and (ii) the
opportunity to participate in all negotiations and Proceedings with respect to
any such demand, notice or instrument. The Company shall not make any payment or
settlement offer prior to the Effective Time with respect to any such demand,
notice or instrument unless Parent shall have consented in writing to such
payment or settlement offer.

 

Section 2.10 Further Action. If, at any time after the Effective Time, any
further action is necessary or desirable to carry out the purposes of this
Agreement or to vest the Surviving Corporation with full right, title and
possession of and to all rights and property of Merger Sub and the Company, the
officers and directors of the Surviving Corporation and Parent shall be fully
authorized to take such lawful and necessary action.

 

Section 2.11 Working Capital Adjustments; Escrow.

 

(a) The Company shall prepare and deliver to Parent at least five (5) Business
Days prior to the Closing Date the Estimated Closing Date Balance Sheet and a
statement of the Company’s good faith estimate of the Working Capital of the
Company (the “Estimated Working Capital”).

 

(b) Parent shall prepare and deliver to Shareholders’ Representative within
ninety (90) calendar days after the Effective Time a Closing Date Balance Sheet
and a statement of the Working Capital of the Company (the “Closing Date Working
Capital”), which shall (i) be accompanied by all information reasonably
necessary to determine the information contained in such Closing Date Balance
Sheet and statements and such other information as may be reasonably requested
by the Shareholders’ Representative and (ii) be duly certified by the Chief
Financial Officer of Parent to be true, correct and complete in all material
respects as of the Closing Date. The Shareholders’ Representative will be
afforded a reasonable opportunity to observe, and to consult with Parent’s
accountants regarding, the procedures undertaken by Parent’s accountants in
connection with the preparation of such Closing Date Balance Sheet and
statements.

 

- 18 -



--------------------------------------------------------------------------------

(c) If Shareholders’ Representative does not notify Parent in writing within
twenty (20) Business Days after receipt of Parent’s statement of the Closing
Date Working Capital that it disputes any of the information or calculations
provided in Parent’s statement of the Closing Date Working Capital, Parent’s
statement of the Closing Date Working Capital shall be final and conclusive. If
Shareholders’ Representative disagrees with any of the information or
calculations provided by Parent in its statement of the Closing Date Working
Capital, Shareholders’ Representative may, within twenty (20) Business Days
after delivery of such statement to it, deliver a written notice to Parent
stating in reasonable detail the existence and nature of such disagreement. Any
such notice of disagreement shall specify those items or amounts as to which
Shareholders’ Representative disagrees. If such notice of disagreement shall be
delivered, the parties shall use their reasonable best efforts to reach
agreement on the disputed items or amounts within twenty (20) Business Days
after Parent’s receipt of such notice. If the parties are unable to reach
agreement on the disputed items within such period, then the issues in dispute
will be submitted to PricewaterhouseCoopers LLP, independent public accountants
(the “Accountants”), for review and resolution, with instructions to complete
the review as promptly as practicable. Parent and Shareholders’ Representative
each will furnish to the Accountants such workpapers and other documents and
information relating to the disputed issues as the Accountants may request and
are available to that party or its Subsidiaries (or its independent public
accountants), and will be afforded the opportunity to present to the Accountants
any material relating to the determination and to discuss the determination with
the Accountants. The resolution of the Accountants shall be conclusive and
binding on the parties and may be entered and enforced in any court of competent
jurisdiction. One-half of the fees and expenses charged by the Accountants shall
be paid by Parent and the remaining one-half shall be paid from the Escrow Fund;
and Parent and Shareholders’ Representative hereby agree to give joint written
instruments to the Escrow Agent for such disbursement.

 

(d) The Estimated Closing Date Balance Sheet and the related statement of the
Estimated Working Capital, and the Closing Date Balance Sheet and the related
statement of the Closing Date Working Capital, shall be prepared in accordance
with GAAP, and using the same accounting principles, practices and
methodologies, consistently applied, that were used to prepare the December 31,
2004 Balance Sheet. Solely for purposes of determining the Estimated Working
Capital and the Closing Date Working Capital, the parties hereby agree to the
Working Capital Guidelines set forth on Annex I.

 

(e) During its review period, the Shareholders’ Representative and his
Representatives shall have access during regular business hours and upon
reasonable notice to all relevant books and records and employees of the
Surviving Corporation to the extent he reasonably deems necessary to review
matters and information related to the preparation of the Closing Date Balance
Sheet (and including without limitation any financial and other information
relating to periods after the Closing Date that may be relevant to or helpful in
the review of the Closing Date Balance Sheet and the calculation of the Closing
Date Working Capital) in a manner not unreasonably interfering with the business
of the Surviving Corporation.

 

Within three (3) Business Days after the final determination of the Closing Date
Working Capital pursuant to Section 2.11(c), if the Estimated Working Capital
exceeds the Closing Date Working Capital (as determined under Section 2.11(c),
the amount of such excess shall be payable to Parent, and Parent and the
Shareholders’ Representative shall jointly execute and deliver to the Escrow
Agent a written notice instructing the Escrow Agent to disburse such amounts
from the Escrow Fund to Parent as soon

 

- 19 -



--------------------------------------------------------------------------------

as practicable, by wire transfer of immediately available funds to an account
designated by Parent. Conversely, if the Estimated Working Capital is less than
the Closing Date Working Capital (as determined under Section 2.11(c)), Parent
shall promptly deliver the amount of such deficiency to the Escrow Agent for
placement into the Escrow Fund as soon as practicable, by wire transfer of
immediately available funds.

 

Section 2.12 Closing Payment Schedule.

 

(a) Two (2) Business Days prior to the Closing, the Company shall deliver to
Parent a definitive closing payment schedule (the “Closing Payment Schedule”),
duly certified by the Chief Financial Officer and the Secretary of the Company
as accurately setting forth (to the extent practicable as of such date):

 

(1) the Estimated Working Capital;

 

(2) the Transaction Expenses and their status as paid or accrued;

 

(3) the Aggregate Exercise Amount;

 

(4) the Aggregate Liquidation Preference;

 

(5) the Fully Diluted Company Share Number;

 

(6) the Preliminary Residual Per Share Amount;

 

(7) the name of each holder of record of outstanding shares of Company Capital
Stock immediately prior to the Effective Time (after giving effect to any
exercises of Company Options prior to the Effective Time) (each, a “Closing Date
Shareholder”);

 

(8) the number of shares of Company Capital Stock of each class and series held
by each Closing Date Shareholder immediately prior to the Effective Time;

 

(9) the number of Dissenting Shares held by each Closing Date Shareholder;

 

(10) the cash amount, if any, to be withheld and contributed to the Escrow Fund
on behalf of each Closing Date Shareholder pursuant to Section 2.5(c);

 

(11) the consideration that each Closing Date Shareholder is entitled to receive
pursuant to Section 2.5(a) (both before and after deduction of the cash amounts
to be withheld and contributed to the Escrow Fund on behalf of such Closing Date
Shareholder pursuant to Section 2.5(c));

 

(12) the name of each holder of outstanding and unexercised Company Options
immediately prior to the Effective Time (each, a “Closing Date Option Holder”);

 

(13) the number of shares of Company Common Stock issuable to each Closing Date
Option Holder;

 

(14) the aggregate Exercise Price payable by each Closing Date Option Holder;

 

- 20 -



--------------------------------------------------------------------------------

(15) the cash amount, if any, to be withheld and contributed to the Escrow Fund
on behalf of each Closing Date Option Holder pursuant to Section 2.5(c); and

 

(16) the consideration that each Closing Date Option Holder is entitled to
receive pursuant to Section 2.6 (both before and after deduction of the cash
amounts to be withheld and contributed to the Escrow Fund on behalf of such
Closing Date Option Holder pursuant to Section 2.5(c)).

 

(b) Concurrent with delivery of the Closing Payment Schedule, the Company shall
also deliver to Parent, in such detail as shall be reasonably acceptable to
Parent, all information on which the calculations reflected in the Closing
Payment Schedule are based.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except as set forth in the Schedules included in the Disclosure Schedule, the
Company represents and warrants to Parent and Merger Sub as follows:

 

Section 3.1 Organization and Good Standing.

 

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of California, with full corporate power
and authority to own the assets that it purports to own and to perform all its
obligations under this Agreement. The Company is duly qualified to do business
as a foreign corporation and is in good standing under the laws of each state or
other jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification, except where the failure to be so qualified would not have a
Material Adverse Effect on the Company.

 

(b) The Company has delivered to Parent copies of its Organizational Documents,
as currently in effect.

 

(c) The Company has no Subsidiaries other than Shopzilla (Europe) Limited, a
corporation organized, validly existing, and in good standing under the laws of
England and Wales, with full corporate power and authority to own the assets
that it purports to own. The Company’s Subsidiary is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
state, country, or other jurisdiction in which either the ownership or use of
the properties owned or used by it, or the nature of the activities conducted by
it, requires such qualification, except where the failure to be so qualified
would not have a Material Adverse Effect on the Company. The Company has
delivered to Parent copies of its Subsidiary’s Organizational Documents, as
currently in effect.

 

(d) Neither the Company nor its Subsidiary is a general partner of, or otherwise
liable for any of the debts or other obligations of, any general partnership,
limited partnership or any other Person.

 

(e) Neither the Company nor its Subsidiary has conducted any business under any
fictitious name, assumed name, trade name or other name in any jurisdiction,
other than its current corporate name.

 

- 21 -



--------------------------------------------------------------------------------

(f) Neither the Company nor its Subsidiary has at any time effected the
acquisition of all or a substantial portion of the securities, assets or
business of any other Person (each a “Past Acquisition”). Neither the Company
nor its Subsidiary has at any time directly or indirectly sold or otherwise
disposed of (i) all or a substantial portion of its business or assets, or (ii)
all or a substantial portion of the capital stock or other securities of the
Company’s Subsidiary.

 

Section 3.2 Authority; Binding Nature of Agreement; No Conflict.

 

(a) The Company has the corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery of this Agreement and, subject to obtaining the Required Merger
Shareholder Vote, the consummation of the Contemplated Transactions by the
Company have been duly and validly authorized by the Company. The Company Board
(at a meeting duly called and held) has (i) unanimously determined that the
Merger is in the best interests of the Company and its shareholders, (ii)
unanimously authorized and approved the execution, delivery and performance of
this Agreement by the Company and unanimously approved the Merger and the other
Contemplated Transactions, and (iii) unanimously recommended the approval of the
principal terms of the Merger by the holders of Company Capital Stock and
directed that this Agreement and the Merger be submitted for consideration by
the Company’s shareholders. This Agreement constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (A) laws of
general application relating to bankruptcy or insolvency, or moratorium or other
similar laws affecting or relating to creditors’ rights generally, and (B) rules
of law governing specific performance, injunctive relief and other equitable
remedies, regardless of whether asserted in a Proceeding in equity or at law.

 

(b) Neither the execution and delivery of this Agreement nor the consummation or
performance of any of the Contemplated Transactions by the Company will,
directly or indirectly (with or without notice or lapse of time):

 

(i) subject to obtaining the Required Merger Shareholder Vote, contravene,
conflict with, or result in a violation of (A) any provision of the
Organizational Documents of the Company, (B) any resolution adopted by the
Company Board or the shareholders of the Company, or (C) any agreement or
instrument pursuant to which any shares of Company Capital Stock or any
securities (including Company Options) exercisable for or convertible into
shares of Company Capital Stock have been issued;

 

(ii) subject to obtaining the Required Merger Shareholder Vote and compliance
with the requirements set forth in Section 3.2(c), contravene, conflict with, or
result in a violation of any Legal Requirement applicable to the Company or its
Subsidiary;

 

(iii) contravene, conflict with, or result in a violation of any of the terms
of, or give any Governmental Body the right to revoke, withdraw, suspend,
cancel, terminate or modify, any Governmental Authorization that is held by the
Company or its Subsidiary or that otherwise relates to the business of, or any
of the material assets owned or used by, the Company or its Subsidiary;

 

(iv) cause the Company or its Subsidiary to become subject to, or to become
liable for the payment of, any Tax;

 

- 22 -



--------------------------------------------------------------------------------

(v) cause any of the assets owned or used by the Company or its Subsidiary to be
reassessed or revalued by any taxing authority or other Governmental Body;

 

(vi) contravene, conflict with, or result in a violation or breach of, in any
material respect, any Contract to which the Company or its Subsidiary is bound;

 

(vii) result in the imposition or creation of any Encumbrance upon or with
respect to any of the material assets owned or used by the Company or its
Subsidiary or any shares of Company Capital Stock or Company Options; or

 

(viii) contravene, conflict with, or result in a violation, breach, or
acceleration of any provision of any employment agreement between the Company or
its Subsidiary and any employee, except for acceleration of vesting of Company
Options pursuant to their terms.

 

(c) Neither the Company nor its Subsidiary is required to obtain any Consent
from or give any notice to any Person in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the
Contemplated Transactions except for (i) the filing of the Articles of Merger
with the Secretary of State of the State of California, (ii) applicable
requirements, if any, of U.S. federal securities laws and blue sky laws, (iii)
such filings, authorizations, orders or approvals as may be required by the HSR
Act, if any, (iv) approval of this Agreement, the Merger and the other
Contemplated Transactions, by the shareholders of the Company, and (vi) such
instances in which the failure to obtain such Consent or give such notice would
not, individually or in the aggregate, have a Material Adverse Effect on the
Company.

 

Section 3.3 Capitalization.

 

(a) The authorized shares of Company Capital Stock consist of the following: (i)
16,737,940 shares of Series A Preferred Stock, all of which are issued and
outstanding as of the date of this Agreement; (ii) 11,000,000 shares of Series B
Preferred Stock, 9,973,512 shares of which are issued and outstanding as of the
date of this Agreement; (iii) 6,500,000 shares of Series C Preferred Stock,
4,771,851 shares of which are issued and outstanding; and (iv) 115,762,060
shares of Company Common Stock, 46,616,955 shares of which are issued and
outstanding as of the date of this Agreement. The Company has separately
provided to Parent a schedule which accurately and completely sets forth (i) the
name of each holder of record of the issued and outstanding shares of Company
Capital Stock as of the date of this Agreement and (ii) the number of shares of
Company Capital Stock of each class and series held by each such shareholder as
of the date of this Agreement.

 

(b) As of the date of this Agreement, (i) 6,922,770 shares of Company Common
Stock are subject to issuance pursuant to outstanding Company Options, and (ii)
2,055,992 shares of Company Common Stock are reserved for future option grants
under the Company’s 1998 Stock Plan (the “Company Option Plan”). The Company has
separately provided to Parent a schedule which accurately and completely sets
forth the following information as of the date of this Agreement: (i) the name
of the holder of each outstanding Company Option; (ii) the Company Option Plan
pursuant to which such Company Option was granted; (iii) the number of shares of
Company Common Stock subject to such Company Option, and the applicable Exercise
Price per share of Company Common Stock; (iv) the vesting schedule applicable to
such Company Option; (v) the expiration date of such Company Option; and (vi)
whether such option has been designated as an Incentive Stock Option (ISO). All
outstanding

 

- 23 -



--------------------------------------------------------------------------------

options to acquire shares of Company Common Stock were granted pursuant to the
terms of the Company Option Plan. The Company has delivered to Parent accurate
and complete copies of the Company Option Plan, and the forms of all stock
option agreements evidencing any Company Options.

 

(c) To the Company’s Knowledge (without any inquiry), all issued and outstanding
shares of Company Capital Stock are free and clear of all Encumbrances. All
issued and outstanding shares of Company Capital Stock are duly authorized,
validly issued, fully paid and nonassessable, and were issued in conformity with
all applicable state and federal securities laws. Except for all of the issued
and outstanding shares of Company Capital Stock, the Company has no other equity
securities of any class issued, reserved for issuance, or outstanding. Except
for the Company Options, there are no outstanding options, offers, warrants,
conversion rights, agreements, or other rights to subscribe for or to purchase
securities from the Company. No shares of Company Capital Stock carry, and no
shareholder of the Company has been granted, any preemptive rights. The Company
is not obligated under any agreement, arrangement or understanding to redeem or
otherwise purchase any shares of Company Capital Stock or Company Options. Other
than as contemplated by this Agreement, there are no Contracts to which the
Company or any of its Affiliates is bound relating to the issuance, sale or
transfer of any Company Capital Stock. The Company neither owns, nor has a
Contract to acquire, any equity or other securities of any Person or any direct
or indirect equity or ownership interest in any other business.

 

(d) The authorized shares of capital stock of the Company’s Subsidiary consist
of 1,000 shares of common stock, £1 par value, 1,000 shares of which are issued
and outstanding (“Subsidiary Shares”). All of the Subsidiary Shares are owned
and held of record by the Company free and clear of all Encumbrances. All
Subsidiary Shares are duly authorized, validly issued, fully paid and
nonassessable, and were issued in conformity with all applicable Legal
Requirements. Except for the Subsidiary Shares, the Company’s Subsidiary has no
other securities of any class or kind, issued, reserved for issuance or
outstanding. There are no options, offers, warrants, conversion rights,
Contracts or other rights to subscribe for or to purchase shares of capital
stock of any class or kind of the Company’s Subsidiary or any other equity, debt
or other securities of any class or kind of the Company’s Subsidiary, issued,
reserved for issuance or outstanding, nor are there any Contracts to which the
Company’s Subsidiary or any of its Affiliates is bound which otherwise relate to
the issuance, sale or transfer of any capital stock of any class or kind of the
Company’s Subsidiary or any other equity, debt or other securities of any class
or kind of the Company’s Subsidiary. The Company’s Subsidiary neither owns, nor
has a Contract to acquire, any capital stock or other equity, debt or other
securities of any Person or any direct or indirect equity or ownership interest
in any other business.

 

Section 3.4 Financial Statements.

 

(a) The Company has delivered to Parent the audited consolidated balance sheets
of the Company and its Subsidiary as at December 31, 2002, December 31, 2003,
and December 31, 2004, and the related consolidated statements of operations,
stockholders’ deficit and cash flows of the Company and its Subsidiary,
including all notes thereto, for the fiscal years then ended, and the unaudited
balance sheet as of March 31, 2005, and the related consolidated statements of
operations, stockholders’ deficit and cash flows of the Company and its
Subsidiary for the three (3) months then ended, including all notes thereto (all
such financial statements and notes are hereafter collectively referred to as
the “Financial Statements”). The Financial Statements fairly present in all
material respects the financial position and the results of operations, changes
in stockholders’ equity and cash flows as of the respective dates of and for the
periods then ended, all in accordance with GAAP consistently applied throughout

 

- 24 -



--------------------------------------------------------------------------------

 

the periods covered, subject, in the case of interim financial statements, to
normal recurring year-end adjustments (the effect of which will not,
individually or in the aggregate, be material), and the absence of notes.

 

(b) The Company maintains a system of internal accounting controls for itself
and its Subsidiary that provide reasonable assurance that (i) transactions are
executed with management’s authorization; (ii) transactions are recorded as
necessary to permit preparation of the financial statements of the Company and
its Subsidiary in accordance with GAAP and to maintain accountability for their
respective assets; and (iii) access to the assets of the Company and its
Subsidiary is permitted only in accordance with management’s authorization.

 

(c) There is no “off-balance sheet” transaction, arrangement or relationship
between the Company or its Subsidiary and any unconsolidated Person, including
any structured finance, special purpose, or limited purpose Person.

 

(d) To the Company’s Knowledge (without any inquiry), there are no significant
deficiencies or material weaknesses in either the design or operation of
internal controls of the Company that are reasonably likely to adversely affect
the ability of the Company to record, process, summarize and report financial
information in a materially accurate manner. With respect to periods after
January 1, 2002, the Company has no Knowledge of any fraud or suspected fraud
involving any employee of the Company who has or had a role in the internal
controls related to financial reporting.

 

Section 3.5 Books and Records. The books of account, minute books, and stock
record books of the Company and its Subsidiary, all of which have been made
available to Parent, are complete and correct in all material respects and have
been maintained in all material respects in accordance with applicable Legal
Requirements. The minute books of the Company and its Subsidiary contain
records, accurate and complete in all material respects, of all meetings held
of, and actions taken by, the respective boards of directors and shareholders of
the Company or its Subsidiary.

 

Section 3.6 Title to Assets. Neither the Company nor its Subsidiary has ever
owned and neither currently owns any real property. The Company or its
Subsidiary owns and has good title to all material personal property and other
material assets (whether tangible or intangible) reflected as owned in the most
recent Financial Statements, in their books and records and in the Disclosure
Schedule. All such personal property and assets of the Company and its
Subsidiary are free and clear of all Encumbrances, except (i) liens for Taxes
not yet delinquent, (ii) liens for licenses granted to use Intellectual
Property, and (iii) as would not materially impair the use of such personal
property or assets by the Company or its Subsidiary in the Ordinary Course of
Business.

 

Section 3.7 Condition and Sufficiency of Facilities. The Facilities currently
occupied, used or operated by the Company and its Subsidiary are, in all
material respects, in reasonably serviceable operating condition and repair
(ordinary wear and tear excepted).

 

Section 3.8 Accounts Receivable. All accounts receivable of the Company and its
Subsidiary (collectively, the “Accounts Receivable”) represent valid obligations
arising from bona fide sales actually made or services actually performed in the
Ordinary Course of Business. Schedule 3.8 contains a list, complete and accurate
in all material respects, of all Accounts Receivable as of March 31, 2005, which
list sets forth the aging of such Accounts Receivable. The Company’s allowance
for doubtful

 

- 25 -



--------------------------------------------------------------------------------

accounts on its most recent Financial Statements is adequate and was calculated
consistent with past custom and practice.

 

Section 3.9 Bank Accounts. Schedule 3.9 sets forth the account number and names
of authorized signatories with respect to each account maintained by or for the
benefit of the Company and its Subsidiary at any bank or other financial
institution.

 

Section 3.10 No Undisclosed Liabilities. Neither the Company nor its Subsidiary
has any liabilities of any nature (whether known or unknown and whether
absolute, accrued, contingent, or otherwise) except for (i) liabilities
reflected or reserved against in the consolidated balance sheet dated March 31,
2005, (ii) current liabilities incurred in the Ordinary Course of Business since
March 31, 2005, or (iii) liabilities not required to be disclosed on a balance
sheet in accordance with GAAP.

 

Section 3.11 Taxes.

 

(a) The Company and its Subsidiary have timely filed all Tax Returns that they
were required to file (taking into account all extensions). All such Tax Returns
were correct and complete in all material respects. All Taxes due and owing
(taking into account all extensions) by the Company or its Subsidiary (whether
or not shown on any Tax Return) have been timely paid. Neither the Company nor
its Subsidiary currently is the beneficiary of any extension of time within
which to file any Tax Return. No claim has ever been made in writing or
reasonably could be made by any Governmental Body in a jurisdiction where the
Company or its Subsidiary does not file Tax Returns asserting that the Company
or its Subsidiary is or may be subject to taxation by that jurisdiction. There
are no Liens for Taxes (other than Taxes not yet due and payable) upon any of
the assets of Company or its Subsidiary.

 

(b) The Company and its Subsidiary have withheld and paid all Taxes required to
have been withheld and paid in connection with any amounts paid or owing to any
employee, independent contractor, creditor, stockholder, or other Person.

 

(c) No foreign, federal, state, or local Tax Proceeding is pending or being
conducted with respect to the Company or its Subsidiary. To the Company’s
Knowledge, neither the Company nor its Subsidiary has received from any
Governmental Body having taxing authority (including jurisdictions where Company
or its Subsidiary have not filed Tax Returns) any (i) notice indicating an
intent to open an audit or other review or Proceeding, (ii) request for
information related to Tax matters, or (iii) written notice of deficiency or
proposed adjustment for any amount of Tax proposed, asserted, or assessed by any
Governmental Body against the Company or its Subsidiary. The Company has made
available to Parent correct and complete copies of all federal, state, local and
foreign income Tax Returns, examination reports, and statements of deficiencies
assessed against or agreed to by the Company or its Subsidiary filed or received
since December 31, 1997.

 

(d) Neither the Company nor its Subsidiary has waived any statute of limitations
in respect of Taxes or agreed to any extension of time with respect to a Tax
assessment or deficiency the effect of which is to extend the statute of
limitations or time with respect to which a Tax assessment or deficiency may be
imposed or asserted to a date after the date hereof. The Company has provided to
Parent a list of all Tax Returns required to be filed by the Company or its
Subsidiary on or before October 31, 2005.

 

- 26 -



--------------------------------------------------------------------------------

(e) Neither the Company nor its Subsidiary has been a United States real
property holding corporation within the meaning of IRC §897(c)(2) during the
applicable period specified in IRC §897(c)(1)(A)(ii). The Company and its
Subsidiary have disclosed on their federal income Tax Returns all positions
taken therein that could give rise to a substantial understatement of federal
income Tax within the meaning of IRC §6662 and IRC §6662A. Neither the Company
nor its Subsidiary is a party to or bound by any Tax allocation or sharing
agreement. Neither the Company nor its Subsidiary (A) has been a member of an
“affiliated group” (as defined under the IRC §1504) filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Company) or (B) has any liability for the Taxes of any Person (other than the
Company or its Subsidiary) under Reg. §1.1502-6 (or any similar provision of
state, local, or foreign law), as a transferee or successor, by Contract, or
otherwise. Neither the Company nor its Subsidiary has participated in or
cooperated with an international boycott within the meaning of Section 999 of
the Code or has been requested to do so in connection with any transaction or
proposed transaction.

 

(f) Since December 31, 2004, neither the Company nor its Subsidiary has incurred
any liability for Taxes arising from extraordinary gains or losses, as that term
is used in GAAP, outside the Ordinary Course of Business.

 

(g) Neither the Company nor its Subsidiary will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any:

 

(i) change in method of accounting for a taxable period ending on or prior to
the Closing Date;

 

(ii) “closing agreement” as described in IRC §7121 (or any corresponding or
similar provision of state, local or foreign income Tax law) executed on or
prior to the Closing Date;

 

(iii) intercompany transaction to which the Company and its Subsidiary are
parties;

 

(iv) installment sale or open transaction disposition made on or prior to the
Closing Date;

 

(v) prepaid amount received on or prior to the Closing Date; or

 

(vi) lease made pursuant to IRC §168(f)(8).

 

(h) Neither the Company nor its Subsidiary has distributed stock of another
Person, or has had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by IRC §355 or
IRC §361 within the past two years.

 

(i) The Company’s Subsidiary has not filed any elections to be treated other
than as a taxable corporation.

 

Section 3.12 Employee Benefits.

 

(a) As used in this Section, the following terms have the following meanings:

 

“Company Other Benefit Obligation” means an Other Benefit Obligation owed,
adopted, or followed by the Company or an ERISA Affiliate, with respect to an
employee.

 

- 27 -



--------------------------------------------------------------------------------

“Company Plan” means all Plans of which the Company or its Subsidiary is or was
a Plan Sponsor, or to which the Company or its Subsidiary otherwise contributes
or has contributed, with respect to an employee.

 

“ERISA Affiliate” means, with respect to the Company or its Subsidiary, any
other Person that, together with the Company or its Subsidiary, would be treated
as a single employer under IRC §414.

 

“Other Benefit Obligations” means all material obligations, arrangements, or
customary practices, whether or not legally enforceable, written or oral to
provide benefits, other than salary or wages, as compensation for services
rendered, to present or former directors, employees, or agents, other than
obligations, arrangements, policies, procedures, programs, or practices that are
Plans. Other Benefit Obligations include, by way of example, consulting
agreements under which the compensation paid does not depend upon the amount of
service rendered, sabbatical policies, severance payment policies, practices or
procedures and fringe benefits within the meaning of IRC §132.

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Pension Plan” has the meaning set forth in ERISA §3(2)(A).

 

“Plan” has the meaning set forth in ERISA §3(3).

 

“Plan Sponsor” has the meaning set forth in ERISA §3(16)(B).

 

“Qualified Plan” means any Company Plan that meets or purports to meet the
requirements of IRC §401(a).

 

“Welfare Plan” has the meaning set forth in ERISA §3(1).

 

(b) (i) Schedule 3.12(b)(i) contains a complete and accurate list of all Plans
of which the Company or its Subsidiary is or has been a Plan Sponsor, in which
the Company or its Subsidiary participates or has participated, or to which the
Company or its Subsidiary contributes or has contributed. None of the Company,
its Subsidiary or any ERISA Affiliate has ever established, maintained, or
contributed to or otherwise participated in, or had an obligation to maintain,
contribute to, or otherwise participate in, any voluntary employees’ benefit
association under IRC §501(c)(9), Pension Plan subject to Title IV of ERISA or
multi-employer plan as defined in ERISA §3(37)(A).

 

(ii) Schedule 3.12(b)(ii) contains a complete and accurate list of all Company
Other Benefit Obligations.

 

(iii) Neither the Company nor its Subsidiary has any liability for
post-retirement benefits other than Pension Plans.

 

- 28 -



--------------------------------------------------------------------------------

(iv) The financial cost of all obligations owed under any Company Plan or
Company Other Benefit Obligation as of March 31, 2005, is included in the
balance sheet as of that date.

 

(c) The Company has made available to Parent copies, current as of the date
hereof, of:

 

(i) all documents that set forth the terms of each Company Plan, Company Other
Benefit Obligation and of any related trust (or other funding vehicle),
including (A) all plan descriptions and summary plan descriptions of Company
Plans for which the Company or its Subsidiary is required to prepare, file, and
distribute plan descriptions and summary plan descriptions, and (B) all
summaries and descriptions furnished to participants and beneficiaries regarding
Company Plans and Company Other Benefit Obligations for which a plan description
or summary plan description is not required;

 

(ii) all personnel, payroll, and employment manuals and policies of the Company
and its Subsidiary;

 

(iii) any collective bargaining agreements pursuant to which contributions have
been made or obligations incurred (including both pension and welfare benefits)
by the Company or its Subsidiary, and any and all collective bargaining
agreements pursuant to which contributions are being made or obligations are
owed by the Company or its Subsidiary;

 

(iv) a written description of any Company Plan or Company Other Benefit
Obligation that is not otherwise in writing;

 

(v) any insurance policies purchased by or to provide benefits under any Company
Plan;

 

(vi) all Contracts with third party administrators, actuaries, investment
managers, consultants, and other independent contractors that relate to any
Company Plan and Company Other Benefit Obligation;

 

(vii) any Form 5500 filed with respect to each Company Plan, including all
schedules thereto and the opinions of independent accountants;

 

(viii) any notices with respect to the Company, its Subsidiary or their
employees (whether current or former employees) that were given by the Company,
its Subsidiary or any ERISA Affiliate or any Company Plan to the IRS, PBGC, or
any participant or beneficiary, pursuant to statute, including notices that are
expressly mentioned elsewhere in this Section 3.12;

 

(ix) any notices with respect to the Company, its Subsidiary or their employees
(whether current or former employees) that were given by the IRS, PBGC, or the
Department of Labor to the Company, any ERISA Affiliate, or any Company Plan;
and

 

(x) the most recent determination letter for each Qualified Plan.

 

(d) (i) The Company and its Subsidiary each has performed its obligations under
all Company Plans and Company Other Benefit Obligations in all material
respects.

 

- 29 -



--------------------------------------------------------------------------------

(ii) No statement, either written or oral, has been made by the Company or its
Subsidiary to any Person with regard to any Plan or Other Benefit Obligation
that was not in accordance with the Plan or Other Benefit Obligation and that
would reasonably be expected to result in any material liability for the
Company.

 

(iii) The Company and its Subsidiary, with respect to all Company Plans and the
Company Other Benefits Obligations is, and each Company Plan and Company Other
Benefit Obligation is, in material compliance with ERISA, the IRC, and other
applicable Legal Requirements, including the provisions of such Legal
Requirements expressly mentioned in this Section 3.12, and with any applicable
collective bargaining agreement.

 

(iv) No transaction prohibited by ERISA §406 and no “prohibited transaction”
under IRC §4975(c) have occurred with respect to any Company Plan with respect
to which there is no statutory or regulatory exemption.

 

(v) Neither the Company nor its Subsidiary has any liability to the IRS with
respect to any Company Plan, including any liability imposed by Chapter 43 of
the IRC.

 

(vi) All filings required of the Company by ERISA and the IRC as to each Company
Plan have been timely filed, and all notices and disclosures to participants
required by either ERISA or the IRC have been timely provided.

 

(vii) All contributions and payments made or accrued with respect to the Company
or its Subsidiary for all Company Plans and Company Other Benefit Obligations
are deductible under IRC §162 or §404. No income of any Plan for which the
Company is Plan Sponsor is subject to Tax as unrelated business taxable income.

 

(viii) Since December 31, 2004, there has been no establishment or amendment of
any Plan for which the Company or its Subsidiary is Plan Sponsor or of any
Company Other Benefit Obligation.

 

(ix) Other than claims for benefits submitted by participants or beneficiaries,
no claim against, or Proceeding involving, any Plan for which the Company or its
Subsidiary is Plan Sponsor or any Company Other Benefit Obligation is pending
or, to the Company’s Knowledge, Threatened.

 

(x) No Company Plan is a stock bonus plan within the meaning of IRC §401(a).

 

(xi) Each Qualified Plan for which the Company or its Subsidiary is Plan Sponsor
or with respect to which employees participate is qualified in form and
operation under IRC §401(a); and each trust for each such Qualified Plan is
exempt from federal income tax under IRC §501(a). To the Company’s Knowledge, no
event has occurred or circumstance exists that would reasonably be expected to
give rise to disqualification or loss of tax-exempt status of any such Qualified
Plan or trust.

 

- 30 -



--------------------------------------------------------------------------------

(xii) Except to the extent required under ERISA §601 et seq. and IRC §4980B, the
Company or its Subsidiary provides no health or welfare benefits for any retired
or former employee and is not obligated to provide health or welfare benefits to
any active employee following such employee’s retirement or other termination of
service.

 

(xiii) Each of the Company and its Subsidiary has complied in all material
respects with the provisions of ERISA §601 et seq. and IRC §4980B.

 

(xiv) Neither the Company nor its Subsidiary is a party to any Contract, plan,
arrangement, or program that has resulted or could result, separately or in the
aggregate, in the treatment of any payment, benefit or acceleration of any
payment or benefit as an “excess parachute payment” within the meaning of IRC
§280G (or any corresponding provision of state, local or foreign Tax law). No
payment that is owed or may become due to any director, officer, employee, or
agent of the Company or its Subsidiary will be non-deductible to the Company or
its Subsidiary; nor will the Company or its Subsidiary be required to “gross up”
or otherwise compensate any such Person because of the imposition of any excise
tax on a payment to such Person.

 

(xv) Except as otherwise provided in this Agreement, the consummation of the
Contemplated Transactions will not result in the payment, vesting, or
acceleration of any benefit under any Company Plan or Company Other Benefit
Obligation, nor will it trigger the payment of severance or termination pay to
any employee or director under any Contract or policy, plan, procedure, or
practice.

 

(xvi) Each of the Company and its Subsidiary is in compliance in all material
respects with its obligations to its employees under the Health Insurance
Portability and Accountability Act of 1996.

 

(xvii) Neither the Company nor its Subsidiary has any liability to any
participant or beneficiary of any Plan under Section 701 et seq. of ERISA.

 

Section 3.13 Compliance; Governmental Authorizations.

 

(a) Except for such matters that do not and would not, individually or in the
aggregate, have a Material Adverse Effect on the Company:

 

(i) each of the Company and its Subsidiary is and at all times has complied with
each Legal Requirement that is or was applicable to it or to the conduct or
operation of its business or the ownership or use of any of its assets;

 

(ii) no event has occurred or circumstance exists that does or would (with or
without notice or lapse of time) (A) constitute or result in a violation by the
Company or its Subsidiary of, or a failure on the part of the Company or its
Subsidiary to comply with, any Legal Requirement, or (B) give rise to any
obligation on the part of the Company or its Subsidiary to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature; and

 

(iii) there is no Order of any Governmental Body outstanding or binding upon the
Company or its Subsidiary or any of its properties or any of its directors,
officers or employees (in

 

- 31 -



--------------------------------------------------------------------------------

their capacities as such for the Company) or, to the Knowledge of the Company,
any of their other Representatives (in their capacities as such for the Company
or its Subsidiary).

 

(b) Each of the Company and its Subsidiary owns, holds or possesses all
Governmental Authorizations necessary to entitle it to own or lease, operate and
use its assets and to carry on and conduct its business substantially as
conducted as of the date of this Agreement, and except for such matters that do
not and would not, individually or in the aggregate, have a Material Adverse
Effect on the Company:

 

(i) Each of the Company and its Subsidiary is in compliance with all of the
terms and requirements of each such Governmental Authorization;

 

(ii) no event has occurred or circumstance exists that does or would (with or
without notice or lapse of time) (A) constitute or result directly or indirectly
in a violation of or a failure to comply with any term or requirement of any
such Governmental Authorization, or (B) result directly or indirectly in the
revocation, withdrawal, suspension, cancellation, or termination of, or any
modification to, any such Governmental Authorization;

 

(iii) Neither the Company nor its Subsidiary has received since January 1, 2003,
any notice or other communication (whether oral or written) from any
Governmental Body or any other Person regarding (A) any actual, alleged,
possible, or potential violation of or failure to comply with any term or
requirement of any such Governmental Authorization, or (B) any actual, proposed,
possible, or potential revocation, withdrawal, suspension, cancellation,
termination of, or modification to any such Governmental Authorization; and

 

(iv) all applications required to have been filed for the renewal or transfer of
such Governmental Authorizations, and all other filings required to have been
made with respect to such Governmental Authorizations, have been duly made on a
timely basis with the appropriate Governmental Bodies.

 

(c) Neither the Company’s nor its Subsidiary’s business involves the use of
two-way business radios or other radio communications equipment, any
communications facilities, such as microwave or satellite links, that utilize
radio frequencies, or any FCC-licensed or FCC-authorized communications
facilities.

 

Section 3.14 Legal Proceedings; Orders.

 

(a) No Proceeding has been commenced or, to the Knowledge of the Company,
Threatened that relates to or may affect the business of, or any of the assets
owned or used by, the Company or its Subsidiary and that has had or would
reasonably be expected to have a Material Adverse Effect on the Company.

 

(b) (i) There is no Order to which the Company or its Subsidiary, or any of the
assets owned or used by the Company or its Subsidiary, is subject.

 

(ii) To the Company’s Knowledge (without any inquiry), no holder of Company
Capital Stock or Company Options is subject to any Order that relates to the
business of or

 

- 32 -



--------------------------------------------------------------------------------

any of the assets owned or used by the Company or to Company Capital Stock or
any Company Options.

 

(iii) To the Company’s Knowledge (without any inquiry), no employee, director,
or agent of the Company or its Subsidiary is subject to any Order that prohibits
such Person from engaging in or continuing any conduct, activity, or practice
relating to the business of the Company or its Subsidiary.

 

(iv) Neither the Company nor its Subsidiary has received since January 31, 2003,
any written notice from any Governmental Body or any other Person regarding any
actual, alleged, possible, or potential violation of, or failure to comply with,
any material term or requirement of any Order to which it, or any of the assets
owned or used by it, is or has been subject.

 

Section 3.15 Absence of Certain Changes and Events. Since December 31, 2004, no
Material Adverse Change has occurred with respect to the Company. Except as
otherwise contemplated by this Agreement, since December 31, 2004, (i) each of
the Company and its Subsidiary has conducted its business only in the Ordinary
Course of Business and (ii) there has not been any:

 

(a) payment or increase by the Company or its Subsidiary of any bonuses,
salaries, or other compensation to any director or officer (other than in the
Ordinary Course of Business and except for those officers with respect to whom
Company has provided to Parent the amount of any salary increases) or entry into
any employment, severance, or similar Contract with any employee, director or
officer (other than in the Ordinary Course of Business);

 

(b) adoption of, or increase in the payments or benefits under, any profit
sharing, bonus, deferred compensation, savings, insurance, pension, retirement,
or other employee benefit plan for or with any employees, other than in the
Ordinary Course of Business;

 

(c) damage to or destruction or loss of any material asset or property owned or
used by the Company or its Subsidiary, whether or not covered by insurance;

 

(d) (i) termination of, or receipt of notice of termination of (other than by
its terms), any material Contract, or (ii) entry into any Contract or
transaction involving a total remaining commitment by or to the Company or its
Subsidiary of at least $50,000, other than in the Ordinary Course of Business;

 

(e) sale, lease, or other disposition of any material asset or property owned or
used by the Company or its Subsidiary, or mortgage, pledge, or imposition of any
Encumbrance on any material asset or property owned or used by the Company or
its Subsidiary (including but not limited to any Company IP), other than in the
Ordinary Course of Business;

 

(f) cancellation or waiver of any claims or rights with a value to the Company
or its Subsidiary in excess of $50,000; or

 

(g) change in accounting methods or practices, except for any such change
required by GAAP or applicable law.

 

- 33 -



--------------------------------------------------------------------------------

Section 3.16 Contracts; No Defaults.

 

(a) Schedule 3.16(a) contains a list, and the Company has made available to
Parent true and complete copies, of each of the following (excluding Contracts
listed on Schedule 3.21(d)):

 

(i) each Contract involving the Company or its Subsidiary that involves
performance of services or delivery of goods or materials by or to the Company
or its Subsidiary or expenditures or receipts of the Company or its Subsidiary,
of an amount or value in excess of either $100,000 for the entire stated term of
such Contract or $50,000 for the unexpired portion of the stated term of such
Contract;

 

(ii) each lease, rental or occupancy agreement, installment and conditional sale
agreement, and other Contract affecting the Company’s or its Subsidiary’s
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements requiring aggregate payments of
less than $100,000 for the entire stated term of such Contract or $50,000 for
the unexpired portion of the stated term of such Contract);

 

(iii) each joint venture, partnership, and other Contract involving a sharing of
profits, losses, costs, or liabilities by the Company or its Subsidiary with any
other Person;

 

(iv) each Contract containing covenants that purport to restrict or limit the
freedom of the Company or its Subsidiary to compete with any Person;

 

(v) each power of attorney granted by the Company or its Subsidiary that is
currently effective and outstanding;

 

(vi) each Contract not otherwise described in this Section 3.16 under which the
consequences of default or termination would be materially adverse to the
Company;

 

(vii) each written warranty or guaranty with respect to contractual performance
extended by the Company or its Subsidiary other than in the Ordinary Course of
Business;

 

(viii) each written Contract with any employee or independent contractor for
personal services;

 

(ix) each collective bargaining agreement or other Contract to which the Company
or its Subsidiary is a party with any labor union;

 

(x) each Contract with each Person listed on Schedule 3.29;

 

(xi) each Contract containing agreements, rights, covenants, or obligations
relating in any material respect to the cross-promotion of the Company’s or its
Subsidiary’s businesses with the business of any other Person; and

 

(xii) each material amendment, supplement, and modification in respect of any of
the foregoing.

 

- 34 -



--------------------------------------------------------------------------------

(b) To the Company’s Knowledge (without any inquiry), no employee of the Company
or its Subsidiary is bound by any Contract that purports to materially and
adversely limit the ability of such Person to (A) engage in or continue any
conduct, activity, or practice relating to the business of the Company or its
Subsidiary, or (B) assign to the Company or its Subsidiary any rights to any
invention, improvement, or discovery created by such Person in the scope of
their employment with the Company or its Subsidiary.

 

(c) To the Company’s Knowledge (without any inquiry), each Contract listed in
Schedule 3.16(a) and Schedule 3.21(d) is in full force and effect and is valid
and enforceable in accordance with its terms against the party(ies) thereto
other than the Company or its Subsidiary, except as such enforceability may be
limited by (i) laws of general application relating to bankruptcy or insolvency,
or moratorium or other similar laws affecting or relating to creditors’ rights
generally, and (ii) rules of law governing specific performance, injunctive
relief and other equitable remedies, regardless of whether asserted in a
Proceeding in equity or at law.

 

(d) Each of the Company and its Subsidiary is and has been in compliance in all
material respects with all applicable terms and requirements of each Contract
listed or required to be listed in Schedule 3.16(a) or Schedule 3.21(d) to which
it is a party, except as would not result in any material liability for the
Company or its Subsidiary. Each other Person to each Contract listed or required
to be listed in Schedule 3.16(a) or Schedule 3.21(d) is and has been, to the
Company’s Knowledge (without any inquiry), in compliance in all material
respects with all applicable terms and requirements of such Contract, except as
would not result in any material liability for the Company or its Subsidiary.

 

(e) Except for such matters which have not had or which would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect on
the Company:

 

(i) no event has occurred or circumstance exists that (with or without notice or
lapse of time) does or would contravene, conflict with, or result in a violation
or breach of, or gives or would give the Company or its Subsidiary or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, or modify,
any Contract listed or required to be listed in Schedule 3.16(a) or Schedule
3.21(d); and

 

(ii) neither the Company nor its Subsidiary has given to or received in writing
from any Person any notice or other communication regarding any actual, alleged,
possible, or potential violation or breach of, or default under, any Contract
listed in Schedule 3.16(a) or Schedule 3.21(d).

 

(f) Neither the Company nor its Subsidiary has entered into any Contract with
respect to which the performance thereunder by the Company or its Subsidiary,
acting alone or in connection with any other Person, or the payment or promise
of any consideration thereunder, would violate any Legal Requirement.

 

(g) With respect to any Contract referenced in Section 3.16(a)(xi), neither the
Company nor its Subsidiary has performed or received, or agreed to perform or
receive, any material cross-promotion obligations or benefits not expressly
included within the scope of such Contract.

 

- 35 -



--------------------------------------------------------------------------------

Section 3.17 Insurance.

 

(a) The Company has made available to Parent copies, accurate in all material
respects, of all policies of insurance to which the Company or its Subsidiary is
a party or under which the Company or its Subsidiary, or any director or officer
of the Company or its Subsidiary, is covered as of the date of this Agreement.
The Company has made available to Parent a summary of any pending applications
for insurance, accurate in all material respects.

 

(b) Schedule 3.17(b) sets forth, by year, for the current policy year and each
of the five preceding policy years a summary of the loss experience under each
policy that provides coverage to the Company or its Subsidiary and a statement
describing each claim under an insurance policy for an amount in excess of
$50,000.

 

(c) Except as set forth on Schedule 3.17(c):

 

(i) All policies of insurance to which the Company or its Subsidiary is a party
or that provide coverage to the Company or its Subsidiary, or any director or
officer of the Company or its Subsidiary (A) are, to the Company’s Knowledge
(without any inquiry), valid, outstanding and enforceable; (B) are, to the
Company’s Knowledge, sufficient for compliance with all Legal Requirements and
Contracts to which the Company or its Subsidiary is a party or by which it is
bound; and (C) do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Company or its Subsidiary.

 

(ii) The Company has no Knowledge of any refusal of coverage or any notice that
a defense will be afforded with reservation of rights, or any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.

 

(iii) All premiums due, and all obligations to be performed by the Company or
its Subsidiary, under each policy to which it is a party or that provides
coverage to the Company or its Subsidiary or its business or any director or
officer thereof, have been paid or performed.

 

(iv) The Company has given notice to the insurer of all material claims of which
it has Knowledge (without any inquiry) that may be insured thereby.

 

Section 3.18 Environmental Matters.

 

(a) Each of the Company and its Subsidiary is in compliance in all material
respects with, and is not in violation in any material respect of, any
Environmental Law. Neither the Company nor its Subsidiary has received, nor to
the Knowledge of the Company or its Subsidiary does it have any basis to expect,
any Order, written notice, or other written communication from (i) any
Governmental Body or private citizen acting in the public interest, (ii) the
current or prior owner or operator of any Facilities, or (iii) any third party,
of any actual or potential violation of or failure to comply with any
Environmental Law, or of any obligation to undertake or bear any material cost
of any Environmental, Health, and Safety Liabilities with respect to any of the
Facilities or any other properties in which the Company or its Subsidiary has or
had an interest, or with respect to any property or Facility at which Hazardous

 

- 36 -



--------------------------------------------------------------------------------

Materials were or are used or stored by the Company or its Subsidiary, or from
which Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

 

(b) Neither the Company nor its Subsidiary has conducted any Hazardous Activity
with respect to the Facilities or any other properties in which the Company or
its Subsidiary has or had an interest that could reasonably be expected to
result in any material liability for the Company or its Subsidiary.

 

(c) Neither the Company nor its Subsidiary has released or disposed of any
Hazardous Material on the Facilities or other properties in violation in any
material respect of any Environmental Law, and each of the Company and its
Subsidiary has disposed of all wastes, including those containing Hazardous
Materials, in compliance in all material respects with all Environmental Laws.

 

(d) The Company has made available to Parent copies of any reports, studies,
analyses, tests, or monitoring possessed or initiated by it pertaining to
Hazardous Materials or Hazardous Activities in, on, or under the Facilities, or
concerning compliance by the Company and its Subsidiary with Environmental Laws.

 

(e) Each of the Company and its Subsidiary is in compliance in all material
respects with all its obligations under all Contracts relating to the Facilities
which require it to comply with Environmental Laws.

 

Section 3.19 Employees.

 

(a) The Company has separately provided to Parent a complete and accurate list,
as of May 31, 2005, of the following information for each employee of the
Company and its Subsidiary, including each such employee on leave of absence or
layoff status: name; job title; current compensation paid or payable and any
change in compensation since December 31, 2004; accrued vacation and other
accrued leave; and hire date for purposes of computing vesting and eligibility
to participate under any Company Plan or Other Benefit Obligation.

 

(b) At the date hereof, to the Company’s Knowledge, no officer or employee of
the Company or its Subsidiary listed on Schedule 3.19(b) has given notice that
he or she intends to terminate his or her position or employment with the
Company or its Subsidiary.

 

Section 3.20 Labor Relations. Neither the Company nor its Subsidiary has ever
been a party to any collective bargaining agreement or similar labor Contract
with a labor union. There has not been, and there is not presently pending or
existing, or, to the Company’s Knowledge, Threatened, with respect to the
Company or its Subsidiary, (a) any strike, slowdown, picketing, work stoppage,
or employee grievance process, or (b) any petition or application for
certification or request for recognition of a labor union. There is no lockout
of any employees by the Company or its Subsidiary, and no such action is
contemplated by the Company. Neither the Company nor its Subsidiary has ever
engaged or been asked to engage in collective bargaining with any labor union.
Neither the Company nor its Subsidiary is currently engaged in or obligated to
engage in collective bargaining with any labor union.

 

- 37 -



--------------------------------------------------------------------------------

Section 3.21 Intellectual Property.

 

(a) The Company IP constitutes (i) all the Intellectual Property used in or
necessary to the conduct of the businesses of the Company and its Subsidiary as
currently conducted and (ii) all Intellectual Property developed or under
license for use with respect to any business planned to be conducted by the
Company or its Subsidiary in the six months following the date hereof. The
Company or its Subsidiary is the sole and exclusive owner of all right, title
and interest in and to the Owned IP, free and clear of all Encumbrances other
than licenses granted to third Persons in the Ordinary Course of Business, none
of which could reasonably be expected to impair the business of the Company or
its Subsidiary. To the Knowledge of the Company, the Company has the rights to
use or otherwise commercially exploit its rights in the Licensed IP, to the
extent such rights are used in or necessary to the conduct of the businesses of
the Company and its Subsidiary as currently conducted and as under license with
respect to any business planned to be conducted in the six months following the
date hereof. Without limiting the generality of the foregoing, the Company or
its Subsidiary is the exclusive owner of all Company Registered IP in the
jurisdictions where such Company Registered IP is registered.

 

(b) Schedule 3.21(b) lists all Company Registered IP and the jurisdiction(s) in
which each item of Company Registered IP is filed or registered, including the
respective application or registration numbers and dates. Each item of Company
Registered IP is in material compliance with all formal Legal Requirements
(including payment of filing, examination and maintenance fees and proofs of
use) and, to the Company’s Knowledge, is valid. The Company has previously
provided to Parent a list of any actions that are required to be taken by the
Company or its Subsidiary within one hundred eighty (180) days of the date
hereof with respect to the Company Registered IP or the prosecution of
applications or registrations relating thereto, including the payment of any
registration, maintenance or renewal fees or the filing of any response to
United States Patent and Trademark Office or United States Copyright Office
actions, documents, applications or certificates for the purposes of obtaining,
maintaining, perfecting or preserving or renewing any Company Registered IP.

 

(c) Neither the Company nor its Subsidiary has, to the Knowledge of the Company,
permitted the rights of the Company or its Subsidiary in any Owned IP to lapse
or enter the public domain.

 

(d) Schedule 3.21(d) lists (i) all material licenses, sublicenses and other
Contracts to which the Company or its Subsidiary is a party and pursuant to
which any other Person is authorized to use or exercise any rights to the Owned
IP, except for ad representation agreements, advertising agreements, insertion
orders and similar agreements, end user or customer license agreements, or other
agreements where the only license is the right to use or display brand features
or brand logos in some form of co-branded website application and (ii) all
licenses, sublicenses and other Contracts with respect to Owned IP or Third
Party Intellectual Property Rights used by the Company or its Subsidiary,
whether or not any royalty, residual or licensing fee is paid in connection
therewith ((1) other than software or subscriptions commercially available to
any Person for a fee of no more than either $100,000 for the entire stated term
of such Contract or $50,000 for the unexpired portion of the stated term of such
Contract and (2) other than such Contracts which are entered into the Ordinary
Course of Business and do not have a material impact on the businesses or
operations of the Company or its Subsidiary), including without limitation such
licenses, sublicenses and other Contracts with any current or former employee of
the Company or its Subsidiary (other than standard form employee agreements,
copies of which have been made available to Parent) and such Contracts relating
to licenses involving search

 

- 38 -



--------------------------------------------------------------------------------

services, algorithmic search technology or technology infrastructure. The
Company has made available to Parent accurate and complete copies of all
licenses, sublicenses, and other Contracts identified on Schedule 3.21(d).

 

(e) Schedule 3.21(e) lists all Persons to whom the Company or its Subsidiary has
delivered copies of or disclosed, or promised to deliver or disclose source code
of any Company IP, whether pursuant to an escrow arrangement or otherwise.

 

(f) No Person has asserted in writing to the Company, or, to the Company’s
Knowledge, Threatened to assert in a writing to the Company, any claims (i)
contesting the right of the Company or of its Subsidiary to use, exercise, sell,
license, transfer or dispose of any Owned IP or to use or sublicense any
Licensed IP in any manner or (ii) challenging the ownership, validity or
enforceability of any Owned IP which, if adversely detained, individually or
collectively would be reasonably expected to have a materially adverse impact on
the business or operations of the Company or its Subsidiary to which such Owned
IP or Licensed IP relates. Neither the Company nor its Subsidiary has received
any written non-infringement or invalidity opinion of counsel regarding any
Third Party Intellectual Property Rights.

 

(g) Neither the Company nor its Subsidiary is a party to any pending Proceeding
alleging (i) infringement of any of the Owned IP by any Person or (ii) breach by
any Person of any license, sublicense or other Contract authorizing such other
Person to use the Company IP. Neither the Company nor its Subsidiary has entered
into any Contract granting another Person the right to bring infringement
actions with respect to, or otherwise to enforce rights with respect to, any of
the Owned IP.

 

(h) To the extent that any Owned IP or Company IP identified as Owned IP has
been developed or created independently or jointly by any Person other than the
Company or its Subsidiary, such other Person has delivered to the Company or its
Subsidiary a duly executed and, to the Knowledge of the Company, valid written
assignment granting exclusive ownership of all Third Party Intellectual Property
Rights of such Person in the developed work to the Company or its Subsidiary.

 

(i) No Public Software forms part of the Owned IP or was or is used in
connection with the development of any Owned IP. No products or services of the
Company or its Subsidiary are or have been distributed in such a way as to
trigger any obligations to distribute the Owned IP under any Public Software
licenses, whether in object or source code form.

 

(j) The conduct and operation of the businesses of the Company and its
Subsidiary as currently conducted and operated, to the Knowledge of the Company,
do not infringe or misappropriate any Third Party Intellectual Property Rights,
and, to the Knowledge of the Company, neither the Company nor its Subsidiary has
received written notice from any other Person alleging the foregoing.

 

(k) Upon the consummation of the Contemplated Transactions, the Surviving
Corporation with respect to the Company and the Company’s Subsidiary with
respect to itself will have the right to exercise all of the rights of the
Company or its Subsidiary under all Contracts referred to in this Section 3.21
to which the Company or its Subsidiary is a party to the same extent the Company
or its Subsidiary would have been entitled to exercise such rights had the
Contemplated Transactions not occurred and without the payment of any additional
amounts or consideration other than ongoing fees, royalties or payments which
the Company or its Subsidiary would otherwise be required to pay. The

 

- 39 -



--------------------------------------------------------------------------------

consummation of the Contemplated Transactions will not violate nor result in the
breach, modification, cancellation, termination, suspension of, or acceleration
or increase of any payments or royalties with respect to any Contracts relating
to any Company IP. None of the execution, delivery, performance or consummation
of this Agreement or the Contemplated Transactions, by operation of law or
otherwise, will result in the grant to any third party of any right to or with
respect to any material Company IP.

 

(l) The Company and its Subsidiary have taken such commercially reasonable steps
as would be consistent with reasonable and customary industry standards to
protect and preserve the confidentiality of all Confidential Information.
Without limiting the foregoing, the Company and its Subsidiary have and enforce
a policy requiring each employee and consultant (including but not limited to
joint developers, beta testers, and independent designers) of the Company or its
Subsidiary to execute a proprietary rights and confidentiality agreement
substantially in the form provided to Parent, and all current and former
employees and consultants of the Company and its Subsidiary have executed such
an agreement, or a form of agreement substantially similar to the form provided
to Parent, except for instances in which there would not reasonably be expected
to be a material harm or injury to the Company or its Subsidiary.

 

Section 3.22 Certain Payments. Neither the Company or its Subsidiary, nor any
director or officer of the Company or its Subsidiary, nor any Affiliate of the
Company or its Subsidiary, nor, to the Company’s Knowledge, any shareholder,
agent, employee or other Person associated with or acting for or on behalf of
the Company or its Subsidiary, has directly or indirectly (a) made any
contribution, gift, bribe, rebate, payoff, influence payment, kickback, or other
payment to any Person, private or public, regardless of form, whether in money,
property, or services (i) to obtain favorable treatment in securing business for
the Company or its Subsidiary, (ii) to pay for favorable treatment for business
secured for the Company or its Subsidiary, (iii) to obtain special concessions
or for special concessions already obtained, for or in respect of the Company or
its Subsidiary, or (iv) in violation of any Legal Requirement applicable to the
Company or its Subsidiary, or (b) established or maintained any fund or asset of
the Company or its Subsidiary that has not been recorded in the books and
records of the Company or its Subsidiary.

 

Section 3.23 FCC Licenses. Neither the Company nor its Subsidiary holds any
authorizations, licenses or permits issued by the FCC.

 

Section 3.24 Vote Required.

 

(a) The affirmative vote of the holders of (i) a majority of the shares of
Company Common Stock outstanding on the Record Date voting together as a single
class, (ii) a majority of the shares of Company Preferred Stock outstanding on
the Record Date voting together as a single class (on an as-if-converted to
Common Stock basis), and (iii) a majority of the shares of Company Capital Stock
outstanding on the Record Date voting together as a single class (on an
as-if-converted to Common Stock basis) (the votes referred to in clauses (i) –
(iii) of this sentence being referred to collectively as the “Required Merger
Shareholder Vote”), is the only vote of the holders of any class or series of
the Company’s capital stock necessary to approve the principal terms of the
Merger and the other Contemplated Transactions.

 

(b) When delivered to the Company’s shareholders, the Consent Solicitation
Statement (i) will comply with all applicable Legal Requirements, (ii) will not
contain any untrue statement of a

 

- 40 -



--------------------------------------------------------------------------------

material fact, and (ii) will not omit to state any material fact necessary in
order to make the information contained in the Consent Solicitation Statement
(in the light of the circumstances under which such information was provided)
not misleading.

 

Section 3.25 Websites.

 

(a) Schedule 3.25 sets forth a true, accurate and complete list of all domain
names for websites that are owned by the Company and its Subsidiary (the
“Websites”). With respect to each Website, the Company or its Subsidiary: (i)
possesses all legal rights to the exclusive use of the domain names with respect
thereto; (ii) to the Knowledge of the Company and based on the Company’s current
traffic forecasts for its Websites, presently has adequate computer and
personnel resources to help ensure that no service outages will occur due to
insufficient data-storage, memory, server or other related reasons and to
accommodate anticipated increases in traffic levels; and (iii) take commercially
reasonable steps to protect the confidentiality, integrity and security of their
software, databases, systems, networks and Websites and all information stored
or contained therein or transmitted thereby from unauthorized or improper
access, modification, transmittal or use.

 

(b) Neither the Company nor its Subsidiary distributes Spyware or Adware in
connection with the businesses they conduct. “Spyware” means any software that
covertly gathers information regarding user online activity through the user’s
Internet connection (i.e., without notice that such information may be
gathered), whether or not such software is bundled as a hidden component of a
toolbar or like application, other than information: (i) reasonably gathered in
connection with services or information provided by the Company or its
Subsidiary to such users, or (ii) that is not associated with Personally
Identifiable Information. “Personally Identifiable Information” means data that
identifies or locates a particular person, including but not limited to name,
address, telephone number, electronic mail address, social security number, bank
account number or credit card number; provided, however that data shall not be
Personally Identifiable Information for purposes of this Agreement if the
Company and its Subsidiary (x) do not intentionally collect or intentionally
receive any such data and (y) do not become aware of the identity or location
of, or identify or locate, a particular person as a result of any receipt of
such data. “Adware” means any software that causes advertising to pop-up as a
new window (over or under) on the user’s computer based on the user’s online
activity (other than advertisements that the Company or its Subsidiary serves to
visitors to their respective Websites while those visitors are visiting or
exiting such Websites) or which is used to distribute Spyware.

 

(c) Without limiting the generality of this Section 3.25(c), the Company and its
Subsidiary (i) have taken commercially reasonable steps to prevent the violation
by the Company or its Subsidiary of the rights of any Person or Entity with
respect to Personally Identifiable Information provided under any applicable
Legal Requirements including, without limitation, rights respecting (x) privacy
generally, (y) the obtaining, storing, using, sharing or transmitting of
Personally Identifiable Information of any type, whether via electronic means or
otherwise, and (z) Spyware and Adware; and (ii) comply with the Company’s and
its Subsidiary’s published privacy policies.

 

Section 3.26 Related Party Transactions. (a) No Related Party has any direct or
indirect interest in any material asset used in or otherwise relating to the
business of the Company or its Subsidiary; (b) no Related Party is indebted to
the Company or its Subsidiary; (c) no Related Party has any direct or indirect
financial interest in any material Contract, transaction or business dealing
involving the Company or its Subsidiary; and (d) no Related Party has any claim
or right against the Company

 

- 41 -



--------------------------------------------------------------------------------

(other than rights as a shareholder or under Company Options, and rights to
receive compensation for services performed as an employee or director of the
Company) or its Subsidiary. (For purposes hereof, each of the following shall be
deemed to be a “Related Party”: (i) each holder of more than 2.5% of the
outstanding Company Capital Stock as of the date hereof, and each Person who is
a general partner or officer or director or controlling shareholder of any such
2.5% or greater shareholder of the Company; (ii) each individual who is an
officer or director of the Company or its Subsidiary; (iii) each member of the
immediate family of each of the individuals referred to in clauses “(i)” and
“(ii)” above; and (iv) any trust or other Entity (other than the Company) in
which any one of the Persons referred to in clauses “(i)”, “(ii)” and “(iii)”
above holds (or in which more than one of such Persons collectively hold),
beneficially or otherwise, a material voting, proprietary or equity interest.)

 

Section 3.27 Vendor and Customer Relationships. To the Company’s Knowledge, the
relationships of the Company and its Subsidiary with their vendors and customers
are good commercial working relationships, and neither the Company nor its
Subsidiary is engaged in any dispute with any vendor or customer, which dispute
has had or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect on the Company.

 

Section 3.28 Brokers or Finders. Other than J.P. Morgan Securities Inc., neither
the Company or its Subsidiary nor any of their officers or directors has
employed any investment banker, broker or finder or incurred any liability for
any banker’s, broker’s, or finder’s fees or commissions payable by or on behalf
of the Company or its Subsidiary in connection with the Contemplated
Transactions.

 

Section 3.29 Loans to Employees and Directors. Schedule 3.29 sets forth a true,
accurate and complete list of all loans and extensions of credit by the Company
or its Subsidiary to or for any shareholder, director or employee of the Company
or its Subsidiary or any member of the immediate family of any such Person or
any trust or other entity in which (other than the Company) any one of the
Persons referred to above holds (or in which more than one of such Persons
collectively hold), beneficially or otherwise, a material voting, proprietary or
equity interest.

 

Section 3.30 State Takeover Laws. No “fair price,” “moratorium,” “control share
acquisition” or other anti-takeover statute is applicable to the Contemplated
Transactions.

 

Section 3.31 Relationships with Certain Parties. From December 31, 2004 to the
date of this Agreement, there has not been any material adverse change in the
business relationships of the Company or its Subsidiary with any Person that
accounted for more than 5% of the Company’s revenues during such period. Neither
the Company nor its Subsidiary has received, prior to the date hereof, written
notice (which remains unresolved) of any such other Person’s: (i) intention to
breach, terminate, or materially alter any Contract between it and the Company
or its Subsidiary, or (ii) early termination of, or a request for a concession
by, the Company or its Subsidiary with respect to any such Contract, or (iii)
belief that the Company or its Subsidiary is not in material compliance with any
such Contract.

 

- 42 -



--------------------------------------------------------------------------------

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS’ REPRESENTATIVE

 

The Shareholders’ Representative represents and warrants to Parent, Merger Sub
and the Company as follows:

 

Section 4.1 Capacity. The Shareholders’ Representative has the right and
capacity to execute and deliver this Agreement and to perform his obligations
hereunder.

 

Section 4.2 No Conflict. Neither the execution and delivery of this Agreement
nor the consummation or performance of any of the obligations hereunder or under
the Escrow Agreement by the Shareholders’ Representative will, directly or
indirectly (with or without notice or lapse of time), contravene, conflict with,
or result in a violation of or breach of any provision of, any Contract to which
the Shareholders’ Representative is bound.

 

Section 4.3 Enforceability. This Agreement constitutes a legal, valid and
binding obligation of the Shareholders’ Representative enforceable against the
Shareholders’ Representative in accordance with its terms, except as such
enforceability may be limited by (i) laws of general application relating to
bankruptcy or insolvency, or moratorium or other similar laws affecting or
relating to creditors’ rights generally, and (ii) rules of law governing
specific performance, injunctive relief and other equitable remedies, regardless
of whether asserted in a Proceeding in equity or at law.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

 

Parent and Merger Sub represent and warrant to the Company as follows:

 

Section 5.1 Organization and Good Standing. Each of Parent and Merger Sub is a
corporation duly incorporated, validly existing and in good standing under the
laws of the jurisdiction of its incorporation. Each of Parent and Merger Sub has
full corporate power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement.

 

Section 5.2 Authority; No Conflict.

 

(a) Execution and delivery of this Agreement and the consummation of the
Contemplated Transactions by Parent and Merger Sub have been duly and validly
authorized by any necessary action on the part of Parent and Merger Sub. This
Agreement has been duly and validly executed and delivered on behalf of each of
Parent and Merger Sub by an authorized officer thereof. This Agreement
constitutes a legal, valid, and binding obligation of each of Parent and Merger
Sub, enforceable against each of Parent and Merger Sub in accordance with its
terms, except as enforcement may be limited by (i) laws of general application
relating to bankruptcy or insolvency, or moratorium or other similar laws
affecting or relating to creditors’ rights generally, and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies,
regardless of whether asserted in a Proceeding in equity or at law.

 

- 43 -



--------------------------------------------------------------------------------

(b) Neither the execution and delivery of this Agreement by Parent or Merger Sub
nor the consummation or performance of any of the Contemplated Transactions by
Parent or Merger Sub will contravene, conflict with, or result in a violation or
breach of:

 

(i) any provision of Parent’s or Merger Sub’s Organizational Documents;

 

(ii) any resolution adopted by the directors or shareholders of Parent or Merger
Sub;

 

(iii) any Legal Requirement or Order to which Parent or Merger Sub may be
subject; or

 

(iv) any material Contract to which Parent or Merger Sub is a party or by which
Parent or Merger Sub may be bound.

 

(c) Neither Parent nor Merger Sub is or will be required to obtain any Consent
from any Person in connection with the execution and delivery of this Agreement
or the consummation or performance of any of the Contemplated Transactions.

 

Section 5.3 Financial Capability. Parent has adequate financial resources to pay
all amounts required to be paid and to perform all obligations required to be
performed by it under this Agreement.

 

Section 5.4 Certain Proceedings. There is no pending Proceeding that has been
commenced against either Parent or Merger Sub and that challenges, or would have
the effect of preventing, delaying, making illegal, or otherwise interfering
with, any of the Contemplated Transactions. To Parent’s Knowledge, no such
Proceeding has been Threatened.

 

Section 5.5 Brokers or Finders. Other than Allen & Co., LLC, neither Parent nor
Merger Sub nor any of their officers or directors has employed any investment
banker, broker or finder or incurred any liability for any banker’s, broker’s,
or finder’s fees or commissions payable by or on behalf of Parent in connection
with the Contemplated Transactions.

 

Section 5.6 Merger Sub. Merger Sub was formed solely for the purpose of engaging
in the Contemplated Transactions. Except for obligations or liabilities incurred
in connection with its incorporation or organization and the Contemplated
Transactions and except for this Agreement and any other agreements or
arrangements contemplated by this Agreement, Merger Sub does not have, directly
or indirectly, any obligations or liabilities and has not, directly or
indirectly, engaged in any business activities of any type or kind whatsoever or
entered into any Contracts with any Person. Parent owns all of the issued and
outstanding shares of capital stock of Merger Sub.

 

ARTICLE VI

 

COVENANTS OF THE COMPANY PRIOR TO CLOSING DATE

 

Section 6.1 Access and Investigation. During the Pre-Closing Period, the Company
shall, and shall cause its Representatives to, provide Parent and Parent’s
Representatives, during reasonable business hours, with reasonable access to the
Representatives, personnel and assets of the Company and

 

- 44 -



--------------------------------------------------------------------------------

its Subsidiary and to all existing books, records, Tax Returns, work papers,
Contracts and other documents and information of or pertaining to the Company
and its Subsidiary and such additional financial, operating and other data and
information of or pertaining to the Company as Parent and its Representatives
may reasonably request; provided, however, that in exercising Parent’s access
rights under this Section 6.1, Parent and its Representatives shall not be
permitted to interfere unreasonably with the conduct of the business of the
Company. The Company shall provide Parent and its Representatives with copies of
such data, documents and other information as may be reasonable in the
circumstances. Without limiting the generality of the previous two sentences,
(i) promptly following the preparation thereof, the Company shall deliver to
Parent (A) a consolidated balance sheet of the Company and its Subsidiary as of
the last day of each calendar month during the Pre-Closing Period, and (B) a
consolidated statement of operations of the Company and its Subsidiary for such
calendar month and for the period from January 1, 2005 through the end of such
calendar month, and (ii) during the Pre-Closing Period, the Company shall, and
shall cause its Representatives to, permit Parent’s senior officers to meet with
the controller and other officers of the Company responsible for the Company’s
financial statements and internal controls to discuss such matters as Parent may
reasonably deem necessary or appropriate for Parent to satisfy its obligations
under applicable Legal Requirements.

 

Section 6.2 Operation of the Business. Between the date of this Agreement and
the earlier of the Closing and the termination of this Agreement, the Company
shall and shall cause its Subsidiary to:

 

(a) conduct its business only in the Ordinary Course of Business; and

 

(b) use its reasonable best efforts to preserve intact its current business
organization, keep available the services of its current officers, employees,
and agents, and maintain satisfactory relations and goodwill with vendors,
customers, landlords, creditors, employees, agents, advertisers, licensors,
vendors and others having business relationships with it.

 

Section 6.3 Forbearance. Commencing upon execution of this Agreement and
continuing through to the earlier of the Closing and the termination of this
Agreement, except as contemplated by this Agreement, the Company shall not, nor
shall it permit its Subsidiary to, without the prior written consent of Parent:

 

(a) incur any indebtedness for borrowed money; assume, guarantee, endorse or
otherwise as an accommodation become responsible for the obligations of any
other Person; or make any loan or advance to any Person, in each case except in
the Ordinary Course of Business;

 

(b) adjust, split, combine or reclassify any capital stock;

 

(c) make, declare or pay any dividend, or make any other distribution on, or
directly or indirectly redeem, purchase or otherwise acquire or encumber, any
shares of its capital stock or any securities or obligations convertible
(whether currently convertible or convertible only after the passage of time or
the occurrence of certain events) into or exchangeable for any shares of its
capital stock;

 

(d) issue any shares of capital stock, except pursuant to exercise of any
Company Option or conversion of any Company Preferred Stock, or issue any
options, rights or other securities convertible into shares of capital stock of
the Company except for options to purchase shares of Company Common Stock
offered to employees or prospective employees in the Ordinary Course of

 

- 45 -



--------------------------------------------------------------------------------

Business and representing in the aggregate less than 1% of the outstanding
shares of Company Common Stock of the Company;

 

(e) sell, transfer, mortgage, encumber or otherwise dispose of any of its lines
of business or any of its properties or assets to any Person other than in the
Ordinary Course of Business and in aggregate amount not to exceed $100,000; or
cancel or release any indebtedness owed to it by any Person or any claims held
by it with respect to any Person, except pursuant to Contracts in force at the
date thereof or, in the case of cancellation or release of indebtedness, as a
result of debt collections;

 

(f) purchase any stock, securities, property or assets of any Person other than
in the Ordinary Course of Business and in aggregate amount not to exceed
$100,000;

 

(g) establish, adopt, amend or terminate any Company Plan or Company Other
Benefit Obligation, or amend in any material respect the terms of any
outstanding Company Option;

 

(h) (i) establish, or increase compensation or benefits provided under, or make
any payment not required by, any retention, bonus, incentive, insurance,
severance, termination, change of control, deferred compensation, pension,
retirement, profit sharing, stock option (including, without limitation, the
granting of stock options, stock appreciation rights, performance awards,
restricted stock awards or similar instruments), stock purchase or other
employee benefit plan, program, policy or agreement or arrangement; (ii)
otherwise increase or accelerate the vesting or payment of the compensation
payable or the benefits provided or to become payable or provided to any of its
current or former directors, officers, employees or consultants, or otherwise
pay any amounts not due such individual; (iii) enter into any new or amend any
existing employment or consulting agreement with any director, officer,
employee, consultant or service provider or retain the services of such person;
or (iv) establish, adopt or enter into any collective bargaining agreement,
except in each of clauses (i) and (iii), in the Ordinary Course of Business, or
as may be required to comply with any applicable Legal Requirement or existing
Contract;

 

(i) settle any material claim or Proceeding other than for the ordinary course
collections for accounts receivable due and payable;

 

(j) amend or permit the adoption of any amendment to its Organizational
Documents, or effect or become a party to any Acquisition Transaction (subject
to Section 6.6, Section 11.1(h) and Section 11.2), recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction;

 

(k) enter into any Contract with any of its shareholders in their capacity as
such;

 

(l) take any action that is intended or would reasonably be expected to result
in any of its representations and warranties set forth in this Agreement being
or becoming untrue such that the condition set forth in Section 9.1 shall be
incapable of satisfaction;

 

(m) other than in the Ordinary Course of Business, sell, assign, transfer,
license, sublicense or enter into any license agreement with respect to any
Company IP, or buy or enter into any license agreement with respect to any Third
Party Intellectual Property Rights;

 

- 46 -



--------------------------------------------------------------------------------

(n) enter into any “non-compete” Contract or any similar Contract that would
materially restrict any of its businesses;

 

(o) (subject to Section 6.6, Section 11.1(h) and Section 11.2) adopt a plan of
complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization;

 

(p) implement or adopt any change in its accounting principles, practices or
methods or its internal controls, other than as consistent with or as may be
required by law, GAAP, regulatory guidelines or applicable Legal Requirements,
implement or adopt any change in the cash management, accounts receivable
collection or accounts payable practices of the Company, or make any change in
its working capital practices generally or take or omit to take any action with
the intent or effect of artificially inflating the Closing Working Capital
including, but not limited to, accelerating the collection of, or permitting the
prepayment of, any receivable, converting any non-cash assets to cash or cash
equivalents, or deferring or delaying payments of any kind;

 

(q) settle or compromise any liability for Taxes, file any amended Tax Return,
file any Tax Return in a materially inconsistent manner with past practice
(except as otherwise required by law), or make any Tax election other than in
the Ordinary Course of Business;

 

(r) enter into any new, or amend or otherwise alter any current, transaction or
Contract with any of its Affiliates;

 

(s) subject to Section 6.6(b) and Article XI, enter into any Contract or
transaction, amend or alter any existing Contract or transaction or take or fail
to take any action which, individually or collectively, would reasonably be
expected to result in any material diminution in the value of the businesses of
the Company and its Subsidiary to Parent and its Subsidiaries after giving
effect to the Merger and the consummation of the other Contemplated
Transactions; or

 

(t) agree to take, make any commitment to take, or permit to be adopted any
resolutions of its board of directors or shareholders in support of, any of the
actions prohibited by this Section 6.3.

 

Section 6.4 Notification. During the Pre-Closing Period, the Company shall
promptly notify Parent in writing if it becomes aware of any fact or condition
that causes or constitutes a breach of any of its representations and warranties
as of the date of this Agreement, or if it becomes aware of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. During the
same period, the Company shall promptly notify Parent of the occurrence of any
breach of any of its covenants in this Article VI or in Article VIII or of the
occurrence of any event that would reasonably be expected to make the
satisfaction of the conditions in Article IX unlikely.

 

Section 6.5 Reasonable Best Efforts. During the Pre-Closing Period, the Company
shall use its reasonable best efforts to cause the conditions in Article IX to
be satisfied.

 

- 47 -



--------------------------------------------------------------------------------

Section 6.6 No Solicitation.

 

(a) Subject to Section 6.6(b), during the Pre-Closing Period, the Company shall
not directly or indirectly: (a) solicit, knowingly facilitate or knowingly
encourage the initiation of any inquiry, proposal or offer from any Person
(other than Parent) relating to a possible Acquisition Transaction; (b)
participate in any discussions or negotiations or enter into any agreement with,
or provide any non-public information to, any Person (other than Parent)
relating to or in connection with a possible Acquisition Transaction; or (c)
accept any proposal or offer from any Person (other than Parent) relating to a
possible Acquisition Transaction. Upon execution of this Agreement the Company
shall immediately cease and cause to be terminated any existing direct or
indirect discussions with any Person (other than Parent) that relate to any
possible Acquisition Transaction. The Company shall promptly (and in no event
later than 24 hours after receipt thereof) notify Parent orally and in writing
of any proposal or offer relating to a possible Acquisition Transaction
(including the identity of the Person making or submitting such proposal or
offer, and the terms thereof (including a copy of any written proposal or
offer)) that is received by the Company or any Representative of the Company
during the Pre-Closing Period.

 

(b) Notwithstanding anything to the contrary set forth in this Agreement, in the
event that the Company shall receive a bona fide written proposal for an
Acquisition Transaction after the date of this Agreement and prior to receipt of
the Required Merger Shareholder Vote that did not result from a breach of
Section 6.6(a) (each an “Acquisition Proposal”), the Company shall be permitted
(i) to engage in discussions and negotiations with, and provide nonpublic
information or data to, the Person making the Acquisition Proposal or (ii)
recommend approval of the Acquisition Proposal to the shareholders of the
Company or withdraw or modify in any adverse manner the Company Board
Recommendation, if and only to the extent that, (A) in any case as is referred
to in clauses (i) and (ii), the Company has entered into a nondisclosure
agreement with the Person making the Acquisition Proposal having provisions that
are no less favorable to the Company and no less restrictive on such Person than
those contained in the Nondisclosure Agreement, (B) the Company Board has
determined in good faith (after consultation with its outside legal counsel)
that the Acquisition Proposal, if accepted, (x) in the case of clause (i) above,
would more likely than not constitute a Superior Proposal (as hereinafter
defined), (y) in the case of clause (ii) above, if consummated, would constitute
a Superior Proposal, (z) in the case of clauses (i) and (ii) above, that the
failure to engage in discussions and negotiations with respect to such
Acquisition Proposal would reasonably be expected to constitute a breach of its
fiduciary duties to the Company’s shareholders under applicable Legal
Requirements, and (C) the Company has provided to Parent three (3) Business
Days’ prior written notice that the Company Board intends to take such action,
specifying the material terms and conditions of such Superior Proposal and
identifying the Person or Persons making such Superior Proposal. For purposes of
this Agreement, “Superior Proposal” means any Acquisition Proposal that the
Company Board determines in good faith (after (i) consultation with its
financial advisor and (ii) taking into account all of the terms and conditions
of the Acquisition Proposal and this Agreement, including (A) any
counterproposal by Parent pursuant to Section 11.1(h), (B) the likelihood that
the transactions contemplated by the Acquisition Proposal will close in a timely
manner, and (C) the extent to which the financing for the transactions
contemplated by the Acquisition Proposal, to the extent required, is committed
or is capable of being obtained on the terms proposed) is more favorable to the
Company’s shareholders than the Merger or any counterproposal pursuant to
Section 11.1(h).

 

- 48 -



--------------------------------------------------------------------------------

Section 6.7 Consent Solicitation Statement. The Company shall deliver a consent
solicitation statement accurately describing this Agreement, the Merger, the
other Contemplated Transactions and the provisions of Chapter 13 of the CGCL,
and setting forth the fair market value of each class and series of Company
Capital Stock as of the day prior to the date of this Agreement (excluding any
appreciation or depreciation in connection with this Agreement, the Merger or
the other Contemplated Transactions) as determined by the Company Board (the
“Consent Solicitation Statement”) to its shareholders, for the purpose of (a)
informing them of approval of the Merger by the Company Board and their right to
dissent pursuant to Chapter 13 of the CGCL, and (b) soliciting their written
consent to the principal terms of the Merger and the Contemplated Transactions.
The Consent Solicitation Statement shall be delivered to shareholders of the
Company within five (5) calendar days of the date hereof and shall be delivered
on or within two (2) calendar days following the Record Date to any shareholder
of the Company of record on the Record Date that has not received the Consent
Solicitation Statement prior to the Record Date. Subject to the fiduciary duties
of the Company Board and Section 6.6(b), the Consent Solicitation Statement
shall include a statement to the effect that the Company Board unanimously
recommends that the Company’s shareholders execute written consents approving
the principal terms of the Merger (the “Company Board Recommendation”). Subject
in each case to the provisions of Section 6.6 and the fiduciary duties of the
Company Board, the unanimous recommendation of the Company Board that the
shareholders of the Company approve the principal terms of the Merger shall not
be withdrawn or modified in a manner adverse to Parent, and no resolution by the
Company Board or any committee thereof to withdraw or modify such recommendation
in a manner adverse to Parent shall be adopted or proposed. The Company shall
provide Parent and its Representatives with a reasonable opportunity to review
and comment on the Consent Solicitation Statement prior to any dissemination
thereof to the Company’s shareholders. The Company shall provide Parent with a
copy of the Consent Solicitation Statement on the date of delivery thereof to
its shareholders and shall also provide Parent with copies of all written
consents of the Company’s shareholders. The Company shall solicit written
consents as provided in this Section 6.7 for the 30-day period commencing on the
beginning date of the period provided under Chapter 13 of the CGCL for the
exercise and perfection of dissenters’ rights by holders of shares of Company
Capital Stock.

 

Section 6.8 Demands by Holders of Dissenting Shares. The Company shall promptly
notify Parent of any demands it receives within the period provided for the
exercise and perfection of dissenters’ rights under Chapter 13 of the CGCL from
any holders of shares of Company Capital Stock and the Company shall provide
Parent with a copy of each such demand.

 

Section 6.9 FIRPTA Matters. At the Closing, the Company shall deliver to Parent
a statement (in such form as may be reasonably requested by counsel to Parent)
conforming to the requirements of Section 1.897 — 2(h)(1)(i) of the Treasury
Regulations under the IRC, duly executed by an authorized officer of the Company
as of the Closing Date.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE VII

 

CERTAIN COVENANTS OF PARENT

 

Section 7.1 Indemnification.

 

(a) Parent agrees that all rights to indemnification existing as of the date of
this Agreement in favor of those persons who are or were directors and officers
of the Company (the “Indemnified Company Personnel”) for acts or omissions
occurring prior to the Effective Time, as provided in the Company’s
Organizational Documents, shall survive the Merger and shall continue in full
force and effect in accordance with their terms, and Parent shall cause the
Surviving Corporation to fulfill and honor such obligations to the maximum
extent permitted by applicable Legal Requirements. Parent agrees that, from and
after the Effective Time, Parent shall guaranty the obligations of the Company
as in effect as of the date of this Agreement in respect of indemnification and
advancement of expenses for the benefit of the Indemnified Company Personnel,
including as set forth in the Company’s Organizational Documents.

 

(b) From the Effective Time until the sixth (6th) anniversary of the Effective
Time, Parent shall maintain in effect, for the benefit of the Indemnified
Company Personnel with respect to acts or omissions occurring on or prior to the
Effective Time, the existing policy of directors’ and officers’ liability
insurance maintained by the Company as of the date of this Agreement (the
“Existing Policy”); provided, however, that (i) Parent may substitute for the
Existing Policy a policy or policies of not less favorable coverage; (ii) Parent
may self-insure the risk of loss; provided, however, that Parent must provide
the Indemnified Company Personnel with indemnification terms and procedures
(including advancement of expenses) at least as favorable as provided pursuant
to Article SEVENTH of Parent’s Amended and Restated Articles of Incorporation as
of the date of this Agreement, and provided further, that Parent’s right to
self-insure the risk of loss shall be subject to Parent’s maintaining an
Investment Grade credit rating according to both Moody’s Investors Service and
Standard & Poor’s Rating Services; and (iii) Parent shall not be required to pay
annual premiums for the Existing Policy (or for any substitute policies) in
excess of 200% of the annual premium payable under the Existing Policy as of the
date of this Agreement (the “Maximum Premium”) and, in the event any future
annual premiums for the Existing Policy (or any substitute policies) exceed the
Maximum Premium, Parent shall be entitled to reduce the amount of coverage of
the Existing Policy (or any substitute policies) to the amount of coverage that
can be obtained for a premium equal to the Maximum Premium.

 

Section 7.2 Notification. During the Pre-Closing Period, Parent shall promptly
notify the Company in writing if it becomes aware of any fact or condition that
causes or constitutes a breach of any of its representations and warranties as
of the date of this Agreement, or if it becomes aware of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. During the
same period, Parent shall promptly notify the Company of the occurrence of any
breach of any of its covenants in this Article VII or in Article VIII or of the
occurrence of any event that would reasonably be expected to make the
satisfaction of the conditions in Article X unlikely.

 

Section 7.3 Reasonable Best Efforts. During the Pre-Closing Period, Parent shall
use its reasonable best efforts to cause the conditions in Article X to be
satisfied.

 

- 50 -



--------------------------------------------------------------------------------

ARTICLE VIII

 

MISCELLANEOUS COVENANTS

 

Section 8.1 Required Approvals of Governmental Bodies.

 

(a) Parent and the Company shall promptly make all registrations, filings and
submissions with all Governmental Bodies required to be made or effected by them
pursuant to all applicable Legal Requirements with respect to this Agreement and
the Contemplated Transactions. During the Pre-Closing Period, Parent and the
Company shall cooperate with each other with respect to all filings that the
other elects to make or is required by Legal Requirements to make in connection
with the Contemplated Transactions.

 

(b) Without limiting the generality of Section 8.1(a), the Company and Parent
shall promptly (but not later than ten (10) calendar days after the date hereof)
make and effect all registrations, filings and submissions required to be made
or effected pursuant to the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”) and all other applicable Legal Requirements
with respect to this Agreement and the Contemplated Transactions in order to
obtain the expiration of any applicable waiting period under any such Legal
Requirements or any antitrust clearance or similar clearance required to be
obtained from the Federal Trade Commission, the Antitrust Division of the
Department of Justice, any state attorney general, any foreign competition
authority or any other Governmental Body in connection with the Contemplated
Transactions. Each of the Company and Parent shall bear one-half of the cost of
such HSR Act or other filing.

 

(c) The Company and Parent shall (i) promptly provide all information requested
by any state or federal Governmental Body in connection with this Agreement and
the Contemplated Transactions, and (ii) promptly take all actions and steps
necessary to obtain the expiration of any applicable waiting period or any
antitrust clearance or similar clearance required to be obtained from the
Federal Trade Commission, the Antitrust Division of the Department of Justice,
any state attorney general, any foreign competition authority or any other
governmental entity in connection with the Contemplated Transactions. The
actions required to be taken pursuant to this Section 8.1 in order to obtain
required expirations or antitrust clearances will include using reasonable
efforts to avoid or set aside any preliminary or permanent injunction or other
Order but do not include making arrangements for the disposition of particular
assets and making arrangements to hold such assets separate pending their
disposition.

 

(d) Without limiting any other provision of this Section 8.1, each party hereto
shall (i) give the other parties prompt notice of the commencement of any
Proceeding by or before any Governmental Body with respect to this Agreement or
any of the Contemplated Transactions, (ii) keep the other parties informed as to
the status of any such Proceeding, and (c) promptly inform the other parties of
any communication to or from the Federal Trade Commission, the Antitrust
Division of the Department of Justice, or any other Governmental Body regarding
this Agreement or the Contemplated Transactions.

 

- 51 -



--------------------------------------------------------------------------------

Section 8.2 Tax Matters.

 

(a) Parent shall prepare or cause to be prepared and file or cause to be filed
all Tax Returns for the Company and its Subsidiary that are filed after the
Closing Date.

 

(b) Parent shall provide draft copies of Tax Returns for any period beginning
before the Closing Date to the Shareholders’ Representative at least fifteen
(15) days prior to the due date (taking into account extensions thereof) for the
timely filing of any such Tax Return. Such Tax Return will be prepared
reasonably taking into account the Company’s or its Subsidiary’s past practices
and shall be provided to Shareholders’ Representative for review. If the
Shareholders’ Representative objects to any Tax Return, the Shareholders’
Representative must notify Parent within five (5) days after receiving copies of
such Tax Returns. Parent and the Shareholders’ Representative shall then in good
faith endeavor to resolve any dispute prior to filing such Tax Return. If the
dispute cannot be resolved, the Accountants shall be retained to resolve such
dispute. The determination of the Accountants shall be binding, final and
non-appealable and if the Tax Return that was the subject of such dispute was
filed inconsistent with such determination, such Tax Return shall be promptly
amended to conform with such determination. The principles of Section 2.11(c)
with respect to cooperation and the payment of the fees and expenses of the
Accountants shall apply. Notwithstanding anything in this Agreement to the
contrary, Parent shall pay or cause to be paid any Taxes taken into account as a
liability in the determination of the Estimated Working Capital or Closing Date
Working Capital and shall remit such amount to the relevant tax authority and
together with the Indemnitees shall have no recourse to the Escrow Fund in
respect of such Taxes. The parties hereto shall, to the extent permitted under
applicable law, treat for all Tax purposes the Closing Date as the last day of
the taxable year or period of the Company and its Subsidiary.

 

(c) Notwithstanding any other provision of this Agreement to the contrary, the
Indemnitees shall have no recourse to the Escrow Fund with respect to Taxes
resulting from actions (other than actions in connection with the Tax Returns
for the Company or the Subsidiary that are filed after the Closing Date with
respect to periods beginning prior to the Closing Date, but excluding Tax
Returns filed prior to the Closing Date which are amended after the Closing
Date) of Parent, the Company, its Subsidiary, or any Indemnitee on or after the
Closing Date that has the effect of increasing Taxes in respect of periods for
which an Indemnitee may otherwise have recourse to the Escrow Fund. Without the
prior written consent of the Shareholders’ Representative, no Tax Return
relating to a period for which an Indemnitee may have recourse to the Escrow
Fund may be amended. Notwithstanding any other provision of this Agreement to
the contrary, neither parent, the Company, its Subsidiaries, nor any Indemnitee
shall take, or allow to be taken, any action to contact a taxing authority
regarding any Tax reporting position of the Company or its Subsidiary in respect
of a period for which an Indemnitee may have recourse to the Escrow Fund the
effect of which is to accelerate the making of any claim, the commencement of
any audit or other inquiry by a taxing authority or the payment of (or increase
in the amount of) any Taxes for any such period. If Parent, the Company, its
Subsidiaries, or any Indemnitee takes, or causes to be taken, any such action,
the indemnity provided in Article XII shall be void with respect to any
associated payment of (or increase in) any Taxes. Notwithstanding any other
provision of this Agreement to the contrary, the Indemnitees shall have no
recourse to the Escrow Fund with respect to Taxes relating to the absence or
loss, in each case in whole or in part, of any Tax attribute, except if, and
only to the extent that, the net operating loss (NOL) carry-forward of the
Company or its Subsidiary as shown on the audited 2004 Financial Statements is
materially inaccurate. For this purpose, the

 

- 52 -



--------------------------------------------------------------------------------

amount of the NOL carry-forward shall not be deemed materially inaccurate as the
result of (i) reductions in the amount of the NOL carry-forward due to the use
thereof by the Company or its Subsidiary after December 31, 2004, or (ii) any
limitations on its use relating to the Contemplated Transactions.

 

(d) All Tax allocation, indemnity or sharing agreements to which the Company or
its Subsidiary is a party shall not be of further effect with respect to the
Company or its Subsidiary following the Closing.

 

(e) Parent (for itself and the Surviving Corporation and its Subsidiary) and the
Shareholders’ Representative shall cooperate fully, as and to the extent
reasonably requested by the other party, in connection with any Proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon the
Shareholders’ Representative’s request) the provision of records and information
that are reasonably relevant to any such Proceeding. Parent agrees to cause the
Surviving Corporation (i) to retain all books and records with respect to Tax
matters pertinent to the Company and its Subsidiary relating to any taxable
period beginning before the Closing Date until the expiration of the statute of
limitations (and any extensions thereof) of the respective taxable periods, and
to abide by all record retention agreements entered into with any taxing
authority, and (ii) to give the Shareholders’ Representative reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the Shareholders’ Representative so requests, Parent shall cause
the Surviving Corporation and its Subsidiary to allow the Shareholders’
Representative to take possession of such books and records.

 

(f) Parent and the Shareholders’ Representative agree, upon request, to use or
cause the Surviving Corporation to use its reasonable efforts to obtain any
certificate or other document from any Governmental Body or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could be imposed
(including, but not limited to, with respect to the transactions contemplated
hereby).

 

(g) Without the prior written consent of Parent, neither the Company nor its
Subsidiary (prior to the Effective Time) shall make or change any election,
change an annual accounting period, adopt or change any accounting method, file
any amended Tax Return, enter into any closing agreement, settle any Tax claim
or assessment relating to the Company or its Subsidiary, surrender any right to
claim a refund of Taxes, consent to any extension or waiver of the limitation
period applicable to any Tax claim or assessment relating to the Company or its
Subsidiary, or take any other similar action relating to the filing of any Tax
Return or the payment of any Tax, if such election, adoption, change, amendment,
agreement, settlement, surrender, consent or other action would have the effect
of increasing the Tax liability of the Company or its Subsidiary for any period
ending after the Effective Time or decreasing any Tax attribute of the Company
or its Subsidiary existing at the Effective Time.

 

ARTICLE IX

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF PARENT AND MERGER SUB

 

The obligations of Parent and Merger Sub to effect the Merger and to take the
other actions required to be taken by them at the Closing are subject to the
satisfaction, at or prior to the Closing, of

 

- 53 -



--------------------------------------------------------------------------------

each of the following conditions (any of which may be waived by Parent and
Merger Sub, in whole or in part):

 

Section 9.1 Accuracy of Representations. Each of the representations and
warranties of the Company in this Agreement (i) if specifically qualified by
materiality, shall be true and complete as so qualified and (ii) if not
qualified by materiality, shall be true and complete in all material respects,
in each such case on and as of the date of this Agreement and as of the Closing
Date, with the same effect as if then made (except where any such representation
or warranty is as of a specific earlier date, in which event it shall remain
true and complete (as qualified) as of such earlier date), except with respect
to both clauses (i) and (ii) for any failure to be so true (without giving
effect to any limitation as to “materiality” or “Material Adverse Effect” set
forth therein) that has not had, does not have, and is not reasonably expected
to have, individually or in the aggregate, a Material Adverse Effect on the
Company.

 

Section 9.2 Performance of Covenants. Each of the covenants and obligations that
the Company is required to perform or to comply with pursuant to this Agreement
at or prior to the Closing must have been performed in all material respects and
complied with in all material respects.

 

Section 9.3 Shareholder Approval. The principal terms of the Merger shall have
been duly approved by the Required Merger Shareholder Vote.

 

Section 9.4 Additional Documents. Each of the following documents must have been
delivered to Parent at or prior to the Closing and must be accurate and in full
force and effect as of the Closing Date:

 

(a) the Escrow Agreement, executed by the Shareholders’ Representative and the
Escrow Agent;

 

(b) a certificate executed by the Company certifying to Parent the due
satisfaction of the conditions set forth in Section 9.1 (except that the
accuracy of all such representations and warranties shall be certified giving
full effect to any updates to the Disclosure Schedule that were delivered to
Parent by the Company pursuant to Section 6.4) and Section 9.2;

 

(c) copies of the resolutions of the Company Board authorizing the Company’s
execution, delivery and performance of this Agreement and its consummation of
the Contemplated Transactions, certified as of the Closing Date by a duly
authorized officer of the Company as true and correct;

 

(d) duly executed written resignations of all directors of the Company and its
Subsidiary, effective as of the Effective Time; and

 

(e) each document required to be delivered by the Company pursuant to Sections
2.5(e), 2.12 and 6.9.

 

Section 9.5 No Material Adverse Change. Since the date of this Agreement, no
Material Adverse Change shall have occurred or be reasonably likely to occur
with respect to the Company.

 

- 54 -



--------------------------------------------------------------------------------

Section 9.6 No Prohibition. Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene, or conflict with, or result in a violation
of, any material Legal Requirement or Order.

 

Section 9.7 No Injunction. There shall not be in effect any Legal Requirement or
any injunction or other Order that prevents or prohibits the Merger or the
consummation of the Contemplated Transactions.

 

Section 9.8 HSR Act. The waiting period (and any extensions thereof) applicable
to the Contemplated Transactions under the HSR Act shall have been terminated or
shall have expired.

 

Section 9.9 Opinion. The Company shall have furnished Parent with (a) the
opinion, dated the Closing Date, of Skadden, Arps, Slate, Meagher & Flom LLP, in
substantially the form attached hereto as Exhibit B-1, subject to customary
form, exceptions and assumptions and (b) the opinion, dated the Closing Date, of
the Company’s General Counsel, in substantially the form attached hereto as
Exhibit B-2, subject to customary form, exceptions and assumptions.

 

ARTICLE X

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF THE COMPANY

 

The obligation of the Company to effect the Merger and to take the other actions
required to be taken by the Company at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived, in whole or in part, by the Company):

 

Section 10.1 Accuracy of Representations. All of the representations and
warranties of Parent and Merger Sub set forth in Article V (considered
collectively) must have been accurate in all material respects as of the date of
this Agreement and must be accurate in all material respects as of the Closing
Date as if made on the Closing Date. Notwithstanding the generality of the
foregoing, this Section 10.1(a) shall not apply to the representations and
warranties set forth in Section 5.3, which representation and warranty must be
accurate in all respects as of the Closing Date as if made on the Closing Date.

 

Section 10.2 Performance of Covenants. Each of the covenants and obligations
that the Parent is required to perform or to comply with pursuant to this
Agreement at or prior to the Closing (other than Sections 2.5(c) and 2.8(a))
must have been performed in all material respects and complied with in all
material respects. All of the covenants and obligations that the Parent is
required to perform or to comply with pursuant to Sections 2.5(c) and 2.8(a)
must have been performed and complied with in all respects.

 

Section 10.3 Additional Documents. Each of the following documents must have
been delivered to the Company at or prior to the Closing and must be accurate
and in full force and effect as of the Closing Date:

 

(a) the Escrow Agreement, executed by Parent and the Escrow Agent;

 

- 55 -



--------------------------------------------------------------------------------

(b) a certificate executed by each of Parent and Merger Sub certifying to the
Company the due satisfaction of the conditions set forth in Section 10.1 and
Section 10.2;

 

(c) copies of the resolutions of the Board of Directors of Parent authorizing
Parent’s execution, delivery and performance of this Agreement and its
consummation of the Contemplated Transactions, certified as of the Closing Date
by a duly authorized officer of Parent as true and correct; and

 

(d) copies of the resolutions of the Board of Directors of Merger Sub
authorizing Merger Sub’s execution, delivery and performance of this Agreement
and its consummation of the Contemplated Transactions, certified as of the
Closing Date by a duly authorized officer of Merger Sub as true and correct.

 

Section 10.4 HSR Act. The waiting period (and any extensions thereof) applicable
to the Contemplated Transactions under the HSR Act shall have been terminated or
shall have expired.

 

Section 10.5 Opinion. Parent shall have furnished the Company with the opinion,
dated the Closing Date, of Baker & Hostetler LLP, in substantially the form
attached hereto as Exhibit C, subject to customary form, exceptions and
assumptions.

 

Section 10.6 Shareholder Approval. The principal terms of the Merger and the
adoption of this Agreement shall have been duly approved by the Required Merger
Shareholder Vote.

 

Section 10.7 No Prohibition. Neither the consummation nor the performance of any
of the Contemplated Transactions will, directly or indirectly (with or without
notice or lapse of time), contravene, or conflict with, or result in a violation
of, any material Legal Requirement or Order.

 

Section 10.8 No Injunction. There shall not be in effect any Legal Requirement
or any injunction or other Order that prevents or prohibits the Merger or the
consummation of the Contemplated Transactions.

 

ARTICLE XI

 

TERMINATION

 

Section 11.1 Termination of Agreement. This Agreement may be terminated and the
Contemplated Transactions abandoned at any time prior to the Closing Date
notwithstanding receipt of the Required Merger Shareholder Vote:

 

(a) by mutual written consent of Parent and the Company duly authorized by their
respective Boards of Directors;

 

(b) by either Parent or the Company if there is any Legal Requirement that makes
consummation of the Contemplated Transactions illegal or otherwise prohibited or
if consummation of the Contemplated Transactions would violate any Final Order
of any Governmental Body having competent jurisdiction (provided that the party
seeking to terminate this Agreement pursuant to this

 

- 56 -



--------------------------------------------------------------------------------

Section 11.1(b) shall have complied with its obligations under Section 6.5 or
Section 7.3, as applicable, by using its reasonable best efforts to have any
such Final Order vacated or lifted);

 

(c) by either Parent or the Company on or after September 1, 2005, if the
Closing shall not have been consummated on or before August 30, 2005 (the
“Termination Date”); provided, however, that such right to terminate this
Agreement will not be available to any such party whose failure to perform in
any material respect any obligation of such party under this Agreement when
performance thereof was due is the cause of the delay;

 

(d) by either Parent or the Company if there shall have occurred any Material
Adverse Change with respect to the other or if there shall have occurred any
change, circumstance or event that would reasonably be expected to have a
Material Adverse Effect on the other;

 

(e) by the Company if the Required Merger Shareholder Vote shall not have been
obtained;

 

(f) by Parent if (i) any representation or warranty of the Company contained in
this Agreement shall be inaccurate or shall have been breached as of the date of
this Agreement, or shall have become inaccurate or shall be breached as of a
date subsequent to the date of this Agreement (as if made on such subsequent
date), such that the condition set forth in Section 9.1 would not be satisfied
as of the time such representation or warranty shall have become inaccurate
(assuming the Closing Date were as of such time), or (ii) any of the covenants
or obligations of the Company contained in this Agreement shall have been
breached such that the condition set forth in Section 9.2 would not be satisfied
as of the time of such breach (assuming the Closing Date were as of such time);
provided, however, that if an inaccuracy in or breach of any of the Company’s
representations and warranties or a breach of a covenant or obligation by the
Company is curable by the Company and the Company is continuing to exercise all
reasonable efforts to cure such inaccuracy or breach, then Parent may not
terminate this Agreement under this Section 11.1(f) on account of such
inaccuracy or breach until thirty (30) Business Days subsequent to the date
Parent notified the Company in writing of the existence of such inaccuracy or
breach;

 

(g) by the Company if (i) any representation or warranty of Parent or Merger Sub
contained in this Agreement shall be inaccurate or shall have been breached as
of the date of this Agreement, or shall have become inaccurate or shall be
breached as of a date subsequent to the date of this Agreement (as if made on
such subsequent date) such that the condition set forth in Section 10.1 would
not be satisfied as of the time such representation or warranty shall have
become inaccurate (assuming the Closing Date were as of such time), or (ii) any
of the covenants or obligations of Parent or Merger Sub contained in this
Agreement shall have been breached such that the condition set forth in Section
10.2 would not be satisfied as of the time of such breach (assuming the Closing
Date were as of such time); provided, however, that if an inaccuracy in any of
the representations and warranties of Parent or Merger Sub or a breach of a
covenant or obligation by Parent or Merger Sub is curable by Parent or Merger
Sub and Parent or Merger Sub is continuing to exercise all reasonable efforts to
cure such inaccuracy or breach, then the Company may not terminate this
Agreement under this Section 11.1(g) on account of such inaccuracy or breach
until thirty (30) Business Days subsequent to the date the Company notified
Parent in writing of the existence of such inaccuracy or breach; or

 

- 57 -



--------------------------------------------------------------------------------

(h) by the Company prior to its receipt of the Required Merger Shareholder Vote,
if prior to such time the Company Board shall approve a Superior Proposal;
provided, however, that:

 

(i) the Company Board shall have authorized the Company, subject to complying
with the terms of Section 6.6, to enter into a binding written agreement, with
respect to a Superior Proposal;

 

(ii) Parent shall not have made, within three (3) Business Days after its
receipt of the Company’s written notification of its intention to enter into a
binding agreement with respect to a Superior Proposal, an offer that the Company
Board determines, in good faith (after consultation with its financial advisor
and independent outside legal counsel), is at least as favorable to the
shareholders of the Company as the Superior Proposal with respect to financial
and other material terms; provided that, during the three (3) Business Days
following the Company’s receipt of Parent’s aforesaid offer (the “Renegotiation
Period”), the Company shall consider and discuss in good faith with Parent all
proposals submitted by Parent and, without limiting the foregoing, shall meet
with, and cause its financial advisors and legal counsel from time to time as
reasonably required by Parent to consider and discuss Parent’s proposals with
Parent and its advisors, attorneys and other Representatives; and provided,
further, that the Company shall not enter into a binding agreement referred to
in Section 11.1(h)(i) until at least the first calendar day following the third
Business Day after the beginning of the Renegotiation Period; and provided
further that the Company shall notify Parent promptly if its intention to enter
into the written agreement referred to in its notification pursuant to Section
11.1(h)(i) shall change at any time after giving such notification; and

 

(iii) in connection with such termination the Company has paid to Parent, in
cash by wire transfer of immediately available funds, a non-refundable fee in
the amount of $17,500,000 (the “Break-up Fee”).

 

Section 11.2 Effect of Termination. If this Agreement is terminated pursuant to
either Section 11.1(e) at or after the time an Acquisition Transaction with a
Person other than Parent has been announced to the shareholders of the Company
or (ii) or Section 11.1(h), then the Company shall pay Parent the Break-Up Fee
as set forth in Section 11.1(h) and, notwithstanding any other provision of this
Agreement, the Break-up Fee will serve as the exclusive remedy to Parent under
this Agreement and the Company’s obligation to pay the Break-Up Fee shall
survive termination of this Agreement. If this Agreement is terminated pursuant
to any provision of Section 11.1 (other than Section 11.1(e) or Section
11.1(h)), all further obligations of the parties under this Agreement will
terminate, except that the obligations set forth in this Section 11.2 and in
Section 13.1 and Section 13.3 will survive; provided, however, that if this
Agreement is terminated by a party because of any breach of the Agreement by any
other party or because one or more of the conditions to the terminating party’s
obligations under this Agreement is not satisfied as a result of any other
party’s failure to comply with obligations under this Agreement, the terminating
party’s right to pursue all legal remedies will survive such termination
unimpaired.

 

- 58 -



--------------------------------------------------------------------------------

ARTICLE XII

 

INDEMNIFICATION; ESCROW

 

Section 12.1 Survival.

 

(a) The representations and warranties of the Company (including the
representations and warranties set forth in Article III, the Disclosure Schedule
and any updates to Article III or the Disclosure Schedule pursuant to Section
6.4 or Section 9.1 and the representations and warranties set forth or
incorporated directly or indirectly in the Closing Payment Schedule, in the
certificate referred to in Section 9.4(b) or in any other certificate or
document delivered by the Company pursuant to this Agreement) shall survive the
Closing and continue in full force and effect until the 540th calendar day after
the Closing Date (the “Escrow Termination Date”). Notwithstanding anything to
the contrary contained in this Agreement, if, at any time prior to the Escrow
Termination Date any Indemnitee delivers to the Shareholders’ Representative a
Notice of Indemnification Claim alleging the existence of an inaccuracy in or a
breach of any of the representations and warranties of the Company and asserting
a claim for recovery under Section 12.2 based on such alleged inaccuracy or
breach, then the claim asserted in such Notice of Indemnification Claim shall
survive until such time as such claim is fully and finally resolved. The
representations and warranties of Parent and Merger Sub shall terminate and
expire as of the Effective Time.

 

(b) The covenants and obligations of the Company shall survive the Closing Date
and continue in full force and effect until the Escrow Termination Date;
provided, however, that if, at any time prior to the Escrow Termination Date,
any Indemnitee delivers to the Shareholders’ Representative a Notice of
Indemnification Claim alleging the existence of a breach of any of the covenants
or obligations of the Company and asserting a claim for recovery under Section
12.2 based on such alleged breach, then the claim asserted in such Notice of
Indemnification Claim shall continue to survive until such time as such claim is
fully and finally resolved. The covenants and obligations of Parent and Merger
Sub shall expire and be of no further force or effect at the Effective Time;
provided, however, that the covenants and obligations of Parent set forth in
Sections 2.6, 2.11(b) – (f), 7.1(b), 12.5, 12.6 and 12.8 shall survive the
Effective Time and shall expire upon the satisfaction of such covenants and
obligations and the covenants and obligations of Parent set forth in Sections
7.1(a) and 8.2 shall survive the Effective Time and continue in full force and
effect until the expiration of the applicable statute of limitations.

 

Section 12.2 Indemnification.

 

(a) From and after the Effective Time (but subject to Section 12.1), the
Indemnitees shall be entitled to be held harmless and indemnified from the
Escrow Fund (and solely out of the Escrow Fund) from and against, and shall be
entitled to compensation and reimbursement from the Escrow Fund for, any Damages
that are directly or indirectly suffered or incurred by any of the Indemnitees
or to which any of the Indemnitees may otherwise become subject (regardless of
whether or not such Damages relate to any Third Party Claim) and that arise from
or as a result of, or are directly or indirectly connected with:

 

(i) any inaccuracy in or breach of any representation or warranty set forth in
Article III or the Disclosure Schedule as of the date of this Agreement (without
giving effect to any update pursuant to Section 6.4);

 

- 59 -



--------------------------------------------------------------------------------

(ii) any inaccuracy in or breach of any representation or warranty set forth in
Article III or the Disclosure Schedule as if such representation and warranty
had been made on and as of the Closing Date (giving effect to any update
pursuant to Section 6.4);

 

(iii) any inaccuracy in or breach of any certification, representation or
warranty set forth in the certificate referred to in Section 9.4(b) or in any
other certificate or document delivered by the Company under this Agreement; or

 

(iv) any breach of any covenant or obligation of the Company;

 

(b) The parties acknowledge and agree that, if the Surviving Corporation
suffers, incurs or otherwise becomes subject to any Damages as a result of or in
connection with any inaccuracy in or breach of any representation, warranty,
covenant or obligation, then (without limiting any of the rights of the
Surviving Corporation as an Indemnitee) Parent shall also be deemed, by virtue
of its ownership of the stock of the Surviving Corporation, to have incurred
Damages as a result of and in connection with such inaccuracy or breach.

 

(c) If any Third Party Claim or other claim with respect to which Parent or any
other Indemnitee is entitled to be held harmless, indemnified, compensated or
reimbursed pursuant to this Article XII is covered by insurance, Damages arising
from or attributable to such claim shall be reduced by an amount equal to the
net insurance proceeds reasonably likely to be recovered by Parent or such other
Indemnitee.

 

(d) If any Third Party Claim or other claim with respect to which Parent or any
other Indemnitee is entitled to be held harmless, indemnified, compensated or
reimbursed pursuant to this Article XII shall result in a tax benefit to Parent
or such other Indemnitee, the Damages arising from or attributable to such claim
shall be reduced by an amount equal to the amount by which Taxes payable (as
determined on a present value basis using a discount rate of five percent (5%))
by such party or its Affiliate is reduced below the amount of Taxes that such
party or its Affiliate would be required to pay but for the incurrence of such
Damages.

 

(e) Notwithstanding anything in this Agreement to the contrary, neither Parent
nor any other Indemnitee shall have any recourse to the Escrow Fund in respect
of any liability to the extent such liability was included in the calculation of
Working Capital.

 

(f) From and after the Effective Time (but subject to Section 12.1), Parent
shall hold harmless and indemnify the Shareholders’ Representative and the
Non-Dissenting Shareholders and Closing Date Option Holders from and against any
Damages that are directly or indirectly suffered or incurred by any such holders
or to which such holders may become subject and that arise from or as a result
of or are directly or indirectly connected with any breach of the covenants and
obligations of Parent in Sections 2.6, 2.11(b)-(f), 7.1, 12.5, 12.6 or 12.8.

 

- 60 -



--------------------------------------------------------------------------------

Section 12.3 Threshold; Ceiling.

 

(a) Except in the case of fraud, the Indemnitees shall not be entitled to
recover any Damages pursuant to Section 12.2 for any matter until such time as
the total amount of all Damages (including the Damages arising in connection
with such matter and all other Damages arising from any other matters of the
type referred to in Section 12.2) that have been directly or indirectly suffered
or incurred by any one or more of the Indemnitees, or to which any one or more
of the Indemnitees has or have otherwise become subject, exceeds $5.25 million
in the aggregate. At such time as the cumulative amount of such Damages exceeds
$5.25 million in the aggregate, the Indemnitees shall be entitled to recover
only the portion of such Damages exceeding $5.25 million.

 

(b) The parties to this Agreement hereby agree that the exclusive remedy for any
breach of a representation or warranty, covenant or agreement contained in this
Agreement shall be the indemnification provisions set out in this Article XII;
provided, however, that nothing in this Section 12.3 shall prohibit any party
from seeking specific performance or injunctive relief against any other party
in respect of a breach by such other party of any covenant hereunder. The
parties further agree that the sole recourse for indemnification claims by the
Indemnitees shall be recovery of funds from the Escrow Fund in accordance with
the terms of this Agreement and the Escrow Agreement.

 

Section 12.4 No Contribution. No Non-Dissenting Shareholder shall have any right
of contribution, right of indemnity or other right or remedy against Parent or
against the Surviving Corporation in connection with any indemnification
obligation or any other liability to which such Non-Dissenting Shareholder may
become subject under or in connection with this Agreement or any of the
Contemplated Transactions.

 

Section 12.5 Defense of Third Party Claims. In the event of the assertion or
commencement by any Person of any claim or Proceeding (whether against the
Surviving Corporation, against Parent or against any other Person) with respect
to which any Indemnitee may be entitled to be held harmless, indemnified,
compensated or reimbursed pursuant to this Article XII (a “Third Party Claim”),
(a) Parent shall notify the Shareholders’ Representative, promptly after Parent
receives notice of such Third Party Claim, of the nature of such Third Party
Claim and the amount of damages claimed by the Person who asserted or commenced
such Third Party Claim (it being understood that any failure by Parent to so
promptly notify the Shareholders’ Representative shall have no effect on an
Indemnitee’s ability to recover Damages pursuant to this Article XII, except to
the extent that the defense of such Third Party Claim is materially prejudiced
by such failure), and (b) the Indemnitee shall deliver to the Shareholders’
Representative, promptly after the Indemnitee’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnitee
relating to a Third Party Claim. The Shareholders’ Representative shall be
entitled to assume and control the defense of such Third Party Claim, using
funds from the Escrow Fund, and through counsel of its choice (unless such claim
is covered by insurance which mandates insurance company selection of such
counsel) if it gives written notice of its intention to do so to the Indemnitee
within thirty (30) days of the receipt of such notice from the Indemnitee in
which case the Indemnitee shall not be entitled to recover from the Escrow Fund
any fees of counsel or any other expenses with respect to the defense of such
Third Party Claim; provided, however, that if the Indemnitee reasonably
determines based upon written advice of counsel that a conflict of interest
exists that would make it inappropriate for the same counsel to represent both
the Indemnitee and the Shareholders’ Representative, then the Indemnitee shall
be entitled to retain its own counsel at the expense of the Escrow Fund;
provided, further, that the Indemnitee shall not in such event be entitled to
obtain from the Escrow Fund fees and expenses of more than one firm of separate
counsel

 

- 61 -



--------------------------------------------------------------------------------

in connection with any Third Party Claim in the same jurisdiction, in addition
to any local counsel. In the event that the Shareholders’ Representative
exercises the right to undertake any such defense against such Third Party Claim
as provided above, the Indemnitee shall cooperate with the Indemnifying Party in
such defense and make available to the Shareholders’ Representative, out of
funds from the Escrow Fund, the Shareholders’ Representative’s expense, all
witnesses, pertinent records, materials and information in the Indemnitee’s
possession or under the Indemnitee’s control relating thereto as is reasonably
required by the Shareholders’ Representative. Similarly, in the event the
Indemnitee is, directly or indirectly, conducting the defense against any such
Third Party Claim, the Shareholders’ Representative shall cooperate with the
Indemnitee in such defense and make available to the Indemnitee, out of funds
from the Escrow Fund all expenses, all such witnesses, records, materials and
information in the Shareholders’ Representative’s possession or under the
Shareholders’ Representative’s control relating thereto as is reasonably
required by the Indemnitee. No compromise or settlement of such Third Party
Claim may be effected by either the Indemnitee or the Shareholders’
Representative without the other party’s consent (which shall not be
unreasonably withheld or delayed) unless (i) there is no finding or admission of
any violation of law and no effect on any other claims that may be made against
such other party and (ii) each Indemnitee that is party to such claim is
released from liability with respect to such claim. A claim for indemnification
for any matter not including a Third Party Claim shall be asserted by written
notice to the party from whom indemnification is sought.

 

Section 12.6 Duty to Mitigate. Parent and any other Indemnitee shall use
commercially reasonable efforts to mitigate or otherwise reduce the amount of
any Damages that it incurs in connection with any matter with respect to which
it is entitled to be held harmless, indemnified, compensated or reimbursed
pursuant to this Article XII, including taking commercially reasonable measures
to attempt to recover any insurance proceeds available to offset such Damages
under insurance policies maintained by Parent or the Surviving Corporation or
any other Indemnitee.

 

Section 12.7 Exercise of Remedies by Indemnitees Other Than Parent. No
Indemnitee (other than Parent or any successor thereto or assign thereof) shall
be permitted to assert any indemnification claim or exercise any other remedy
under this Agreement unless Parent (or any successor thereto or assign thereof)
shall have consented to the assertion of such indemnification claim or the
exercise of such other remedy.

 

Section 12.8 Indemnification Claims; Escrow Fund Arrangements.

 

(a) Any Indemnitee seeking to be held harmless, indemnified, compensated or
reimbursed pursuant to this Article XII shall deliver a notice to the
Shareholders’ Representative and the Escrow Agent (any such notice being
referred to as a “Notice of Indemnification Claim,” and the claim for
indemnification, compensation and reimbursement described in such Notice of
Indemnification Claim being referred to as an “indemnification claim”). Each
Notice of Indemnification Claim shall (i) state that the Indemnitee giving such
Notice of Indemnification Claim believes that there is or has been an inaccuracy
in or breach of a representation, warranty, covenant or obligation contained in
this Agreement or that such Indemnitee is otherwise entitled to be held
harmless, indemnified, compensated or reimbursed under this Article XII, (ii)
contain a brief description of the circumstances supporting such Indemnitee’s
belief that there is or has been such an inaccuracy or breach or that such
Indemnitee is otherwise entitled to be held harmless, indemnified, compensated
or reimbursed, and (iii) contain a good faith, non-binding, preliminary estimate
of the aggregate dollar amount of actual and potential Damages that have arisen
and may arise as a result of the inaccuracy or breach or other matter referred
to in such

 

- 62 -



--------------------------------------------------------------------------------

 

Notice of Indemnification Claim (the amount of such estimate, as it may be
modified by such Indemnitee in good faith from time to time, being referred to
as the “Claimed Amount”).

 

(b) During the 60-day period commencing upon the delivery by an Indemnitee to
the Shareholders’ Representative and the Escrow Agent of a Notice of
Indemnification Claim (the “Dispute Period”), the Shareholders’ Representative
may deliver to the Indemnitee and the Escrow Agent a written response (the
“Response Notice”) in which the Shareholders’ Representative: (i) agrees that
the full Claimed Amount is owed to the Indemnitee; (ii) agrees that part (but
not all) of the Claimed Amount (the “Agreed Amount”) is owed to the Indemnitee;
or (iii) asserts that no part of the Claimed Amount is owed to the Indemnitee.
Any part of the Claimed Amount that is not agreed by the Shareholders’
Representative to be owed to the Indemnitee pursuant to the Response Notice (or
the entire Claimed Amount, if the Shareholders’ Representative asserts in the
Response Notice that no part of the Claimed Amount is owed to the Indemnitee)
shall be referred to as the “Contested Amount” (it being understood that the
Contested Amount shall be modified from time to time to reflect any good faith
modifications by the Indemnitee to the Claimed Amount). If a Response Notice is
not received by the Indemnitee prior to the expiration of the Dispute Period,
then the Shareholders’ Representative shall be conclusively and irrevocably
deemed to have agreed that the full Claimed Amount set forth in the Notice of
Indemnification Claim is owed to the Indemnitee.

 

(c) If (i) the Shareholders’ Representative delivers a Response Notice to the
Indemnitee during the Dispute Period agreeing that the full Claimed Amount is
owed to the Indemnitee, or (ii) the Shareholders’ Representative does not
deliver a Response Notice to the Indemnitee during the Dispute Period, then
Parent and the Shareholders’ Representative shall jointly execute and deliver to
the Escrow Agent, within three (3) Business Days following the earlier of the
delivery of such Response Notice or the expiration of the Dispute Period, a
written notice instructing the Escrow Agent to disburse the full Claimed Amount
set forth in the Notice of Indemnification Claim to the Indemnitee from the
Escrow Fund.

 

(d) If the Shareholders’ Representative delivers a Response Notice to the
Indemnitee during the Dispute Period agreeing that less than the full Claimed
Amount is owed to the Indemnitee, then Parent and the Shareholders’
Representative shall jointly execute and deliver to the Escrow Agent, within
three (3) Business Days following the delivery of such Response Notice, a
written notice instructing the Escrow Agent to disburse the Agreed Amount to the
Indemnitee from the Escrow Fund.

 

(e) If the Shareholders’ Representative delivers a Response Notice to the
Indemnitee during the Dispute Period indicating that there is a Contested
Amount, then the Shareholders’ Representative and the Indemnitee shall attempt
to resolve the dispute relating to the Contested Amount. If the Indemnitee and
the Shareholders’ Representative resolve such dispute, then a settlement
agreement shall be signed by the Indemnitee and the Shareholders’
Representative. Parent and the Shareholders’ Representative shall jointly
execute and deliver to the Escrow Agent, within three (3) Business Days
following the execution of such settlement agreement, a written notice
instructing the Escrow Agent to disburse the amount specified in such settlement
agreement to the Indemnitee from the Escrow Fund.

 

(f) If there is a dispute between the Shareholders’ Representative and the
Indemnitee relating to a Contested Amount and no settlement agreement is reached
despite negotiations between the parties pursuant to Section 12.8(e) during the
30-day period commencing upon the delivery of the Response Notice to the
Indemnitee, then either Parent or the Shareholders’ Representative may, by

 

- 63 -



--------------------------------------------------------------------------------

 

written notice to the other, submit such dispute to binding arbitration in the
County of Los Angeles, California in accordance with the JAMS Comprehensive
Arbitration Rules & Procedures in effect on the date of the execution of this
Agreement (the “Rules”); provided, however, that if the amount of the Damages
relating to the disputed indemnification claim is at issue in pending litigation
with a third party, arbitration shall not be commenced until such amount is
determined by a judgment or settlement agreement or if both parties agree to
arbitration. Arbitration will be conducted by one arbitrator mutually selected
by Parent and the Shareholders’ Representative; provided, however, that if
Parent and the Shareholders’ Representative fail to mutually select an
arbitrator within fifteen (15) Business Days after such dispute is submitted to
arbitration, then either Parent or the Shareholders’ Representative can request
that JAMS select the arbitrator in accordance with the Rules. The parties agree
to use commercially reasonable efforts to cause the arbitration hearing to be
conducted within 75 days after the appointment of the arbitrator, and to use
commercially reasonable efforts to cause the decision of the arbitrator to be
furnished within fifteen (15) Business Days after the conclusion of the
arbitration hearing. The arbitrator’s authority shall be confined to
determining: (i) whether the Indemnitee is entitled to recover the Contested
Amount (or a portion thereof), and the portion of the Contested Amount the
Indemnitee is entitled to recover; and (ii) whether the Indemnitee is the
prevailing party as hereinafter provided. The final decision of the arbitrator
shall include the dollar amount of the award to the Indemnitee, if any (the
“Award Amount”) and the findings of fact and conclusions of law on which it is
based, shall be furnished to the Shareholders’ Representative, the Indemnitee
and the Escrow Agent in writing and shall constitute a conclusive determination
of the issues in question, binding upon the Shareholders’ Representative and the
Indemnitee. If the Indemnitee is determined by the arbitrator to be the
prevailing party, then the Award Amount shall be increased by the amount of the
reasonable expenses in connection with the arbitration (including attorneys’
fees, administrative fees and any portion of the arbitrator’s fees and expenses)
paid and payable by the Indemnitee in connection with the arbitration. If the
Indemnitee is determined by the arbitrator not to be the prevailing party and
the arbitrator determines that the Shareholders’ Representative is the
prevailing party, then any Award Amount shall be reduced by the amount of the
reasonable expenses (including attorneys’ fees, administrative fees and any
portion of the arbitrator’s fees and expenses) paid and payable by the
Shareholders’ Representative in connection with the arbitration; and if no
amount is awarded to the Indemnitee, or the Shareholders’ Representative’s
reasonable expenses exceed the Award Amount, the Indemnitee shall reimburse the
Shareholders’ Representative for his reasonable expenses (including attorneys’
fees, administrative fees and any portion of the arbitrator’s fees and expenses)
paid and payable by the Shareholders’ Representative in connection with the
arbitration. Judgment upon any award rendered by the arbitrator may be entered
in any court having jurisdiction. Parent and the Shareholders’ Representative
shall jointly execute and deliver to the Escrow Agent, within three (3) Business
Days following the receipt of the final decision of the arbitrator setting forth
the Award Amount, a written notice instructing the Escrow Agent to disburse the
Award Amount to the Indemnitee from the Escrow Fund.

 

(g) The Escrow Fund shall be disbursed to the Escrow Participants as follows:

 

(i) If the amount held in the Escrow Fund (the “Escrow Balance”) as of the
Escrow Termination Date exceeds the aggregate amount of the Contested Amounts
(including the entire Claimed Amount with respect to each indemnification claim
as to which the Dispute Period has not yet expired and no Response Notice has
been delivered) associated with all Unresolved Escrow Claims as of the Escrow
Termination Date, then within three (3) Business Days thereafter Parent and

 

- 64 -



--------------------------------------------------------------------------------

 

the Shareholders’ Representative shall jointly execute and deliver to the Escrow
Agent a written notice instructing the Escrow Agent to disburse to the Escrow
Participants from the Escrow Fund, in accordance with Section 12.8(h), an amount
equal to the amount by which the Escrow Balance as of the Escrow Termination
Date exceeds the sum of such Contested Amounts (including any such Claimed
Amounts).

 

(ii) Following the Escrow Termination Date, if an indemnification claim that had
not, prior to that date, been finally resolved and paid in accordance with this
Section 12.8 (an “Unresolved Escrow Claim”) is finally resolved, Parent and the
Shareholders’ Representative shall jointly execute and deliver to the Escrow
Agent, within three (3) Business Days after the final resolution of such
Unresolved Escrow Claim and the payment from the Escrow Fund of all amounts, if
any, owing to the Indemnitee that asserted such Unresolved Escrow Claim, a
written notice instructing the Escrow Agent to disburse to the Escrow
Participants from the Escrow Fund an amount equal to the amount by which the
Escrow Balance as of the date of the disbursement exceeds the aggregate amount
of the Contested Amounts (including the entire Claimed Amount with respect to
each indemnification claim as to which the Dispute Period has not yet expired
and no Response Notice has been delivered), if any, determined to be owing
pursuant to this Section 12.8(g)(ii), in connection with the Unresolved Escrow
Claims.

 

(iii) For purposes of this Section 12.8, the “Escrow Participants” shall be the
Non-Dissenting Shareholders pursuant to Section 2.5(a)(iii)(y) and Section
2.5(a)(v) and the Closing Date Option Holders.

 

(iv) Each disbursement from the Escrow Fund to be made to the Escrow
Participants shall be made on a pro rata basis based on the Escrow Participants’
respective Escrow Participation. An Escrow Participant’s “Escrow Participation”
shall be the percentage corresponding to the fraction having a numerator equal
to the amount contributed to the Escrow Fund pursuant to Section 2.5(c) on
behalf of such Escrow Participant and having a denominator equal to the
Aggregate Escrow Cash Amount.

 

Section 12.9 Knowledge. No Person shall be liable for, and no Indemnitee shall
be entitled to indemnification under this Agreement for, any Damages resulting
from any event relating to the breach of a representation or warranty if any
Indemnitee had Knowledge on or before the Closing Date of such event. Each
Indemnitee shall be deemed to have waived in full any breach of any of the
Company’s representations and warranties of which such Indemnitee has such
Knowledge on or before the Closing Date.

 

Section 12.10 No Consequential Damages. Notwithstanding anything to the contrary
in this Agreement, no Person shall be liable to or otherwise responsible for
consequential, incidental or punitive damages or for diminution in value or lost
profits.

 

- 65 -



--------------------------------------------------------------------------------

ARTICLE XIII

 

GENERAL PROVISIONS

 

Section 13.1 Expenses. Except as otherwise expressly provided in this Agreement,
including Section 2.5(b), each party will bear such party’s respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the Contemplated Transactions, including all fees and expenses of
such party’s Representatives. In the event of termination of this Agreement, the
obligation of each party to pay such party’s own expenses will be subject to any
rights of such party arising from a breach of this Agreement by any other party.

 

Section 13.2 Public Announcements. The parties shall issue a joint press release
(and individual press releases that have been approved by the other party) upon
execution of this Agreement and upon the Closing. Except as otherwise required
by law, neither party shall make any other disclosure regarding the Contemplated
Transactions without giving the other party the reasonable opportunity to
comment on such disclosure. The Company and Parent will consult with each other
concerning the means by which the Company’s employees, customers, and suppliers
and others having dealings with the Company will be informed of the Contemplated
Transactions. Except as may be required by applicable Legal Requirement
(provided that the Company shall give Parent reasonable advance notice of such
disclosure), in no event will the Company provide a copy of this Agreement to
any other Person (other than Representatives who have a need to know) without
the prior written consent of Parent.

 

Section 13.3 Confidentiality. The parties shall continue to be bound by the
Nondisclosure Agreement; provided that the parties hereby amend the
Nondisclosure Agreement by deleting paragraph 7 thereof in its entirety, which
paragraph 7 shall be of no further force or effect, and substituting in its
place the provisions of Sections 13.4, 13.5, 13.10, 13.11, 13.13 and 13.18 as
paragraphs 7 through 12 as if they were fully set forth therein with all
references to “this Agreement” being deemed to be references to the
Nondisclosure Agreement.

 

Section 13.4 Notices. All notices, consents, waivers, and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (a) delivered by hand (with written confirmation of receipt), (b)
sent by telecopier, (c) mailed by certified mail, return receipt requested, or
(d) when received by the addressee, if sent by a nationally recognized overnight
delivery service, in each case to the appropriate addresses and telecopier
numbers hereinafter set forth (or to such other addresses and telecopier numbers
as a party may designate by notice to the other parties):

 

The Company:

 

SHOPZILLA, INC.

12200 W. Olympic Boulevard, Suite 300

Los Angeles, CA 90064

Attn: Stacey Olliff, Esq., General Counsel

Facsimile No.: (310) 903-4290

 

- 66 -



--------------------------------------------------------------------------------

with a copy to:

 

SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

300 South Grand Avenue

Suite 3400

Los Angeles, California 90071

Attn: Brian J. McCarthy, Esq.

          Damon R. Fisher, Esq.

Facsimile No.: (213) 687-5600

 

Parent and Merger Sub:

 

THE E.W. SCRIPPS COMPANY

312 Walnut Street

28th Floor

Cincinnati, Ohio 45202

Attn: Tim Peterman, Vice President Corporate Development

Facsimile No.: (513) 977-3024

 

and

 

THE E.W. SCRIPPS COMPANY

312 Walnut Street

28th Floor

Cincinnati, Ohio 45202

Attn: A.B. Cruz, Senior Vice President and General Counsel

Facsimile No.: (513) 977-3729

 

with a copy to:

 

BAKER & HOSTETLER LLP

312 Walnut Street

Suite 3200

Cincinnati, Ohio 45202

Attn: William Appleton, Esq.

Facsimile No.: (513) 929-0303

 

- 67 -



--------------------------------------------------------------------------------

Shareholders’ Representative:

 

FARHAD MOHIT, as Agent

c/o Shopzilla, Inc.

12200 W. Olympic Boulevard, Suite 300

Los Angeles, CA 90064

Facsimile No.: (310) 903-4101

 

with a copy to:

 

SHOPZILLA, INC.

12200 W. Olympic Boulevard, Suite 300

Los Angeles, CA 90064

Attn: Stacey Olliff, Esq., General Counsel

Facsimile No.: (310) 903-4290

 

Section 13.5 Jurisdiction; Venue; Service Of Process. Any Proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
(except as otherwise provided in Section 2.11 or in Article XII) may be brought
or otherwise commenced against any of the parties in any state or federal court
of the United States or any state having jurisdiction. Process in any Proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world.

 

Section 13.6 Further Assurances. Each party agrees (a) to furnish to each other
party such further information, (b) to execute and deliver to each other party
such other documents, and (c) to do such other acts and things, all as each
other party reasonably requests for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

 

Section 13.7 Waiver. The parties’ rights and remedies are cumulative and not
alternative. A party’s failure or delay in exercising any right, power, or
privilege under this Agreement or the documents referred to in this Agreement
will not operate as a waiver of such right, power, or privilege, and no single
or partial exercise of any such right, power, or privilege will preclude any
other or further exercise of such right, power, or privilege or the exercise of
any other right, power, or privilege. To the maximum extent permitted by
applicable law: (a) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party or parties, as applicable; (b) no waiver given by a
party will be applicable except in the specific instance for which it is given;
and (c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

Section 13.8 Entire Agreement and Modification. This Agreement, together with
the Annexes, Exhibits, Schedules and the Nondisclosure Agreement, supersedes all
prior agreements between the parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the parties with respect to its subject matter. This Agreement may not
be amended except by a written agreement executed by the parties.

 

- 68 -



--------------------------------------------------------------------------------

Section 13.9 Schedules.

 

(a) The information set forth in each of the Schedules shall be deemed to
provide the information contemplated by, or otherwise qualify, the
representations and warranties of the Company set forth in the corresponding
Section of this Agreement and any other Section of Article III so long as the
applicability of the disclosure to such other Schedules is apparent from the
disclosure set forth in the Schedule in question or the Contract, document or
instrument listed or described, and any information disclosed.

 

(b) The Schedules include descriptions of some Contracts which may not meet the
threshold requirements for disclosure that are set forth in this Agreement. The
inclusion of such Contracts does not mean that all Contracts to which Company is
a party are included in the Schedules or that such Contracts are deemed to be
material. Similarly, the Schedules may include certain information that does not
meet the minimum standards of materiality requiring disclosure thereunder. The
inclusion of such information does not mean that all information contained
therein is deemed to be material.

 

Section 13.10 Assignments and Successors. This Agreement shall not be assigned
by any of the parties hereto (whether by operation of law or otherwise) without
the prior written consent of the other parties. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of and be
enforceable by the parties hereto and their respective successors and assigns.

 

Section 13.11 Severability. If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. Any provision of this Agreement held
invalid or unenforceable only in part or degree will remain in full force and
effect to the extent not held invalid or unenforceable.

 

Section 13.12 Section Headings; Construction. The headings of Articles and
Sections in this Agreement are provided for convenience only and will not affect
its construction or interpretation. All references to “Article”, “Articles”,
“Section” or “Sections” refer to the corresponding Article, Articles, Section or
Sections (or sub-Section or sub-Sections) of this Agreement. All words used in
this Agreement will be construed to be of such gender or number as the
circumstances require. Unless otherwise expressly provided, the word “including”
does not limit the preceding words or terms.

 

Section 13.13 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of California, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law.

 

Section 13.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 

Section 13.15 No Third Party Beneficiaries. This Agreement is not intended to
confer upon any Person other than the parties hereto and their respective
successors and permitted assigns any rights or remedies hereunder.
Notwithstanding the preceding sentence, after the Effective Time, (a) the
Non-Dissenting Shareholders and Closing Date Option Holders shall be third party
beneficiaries of Parent’s

 

- 69 -



--------------------------------------------------------------------------------

and the Surviving Corporation’s covenants and obligations pursuant to Sections
2.6, 2.11(b) – (f), 12.5, 12.6 and 12.8, provided that such third party
beneficiary rights and remedies may be exercised only by the Shareholders’
Representative on their behalf pursuant to the terms of this Agreement, (b) the
Indemnified Company Personnel shall be third party beneficiaries of the
covenants and obligations Parent and the Surviving Corporation set forth in
Section 7.1, and (c) the Indemnitees (other than Parent or the Surviving
Corporation) shall be third party beneficiaries under Article XII.

 

Section 13.16 Shareholders’ Representative; Escrow Fund Arrangements.

 

(a) The Non-Dissenting Shareholders, by virtue of the approval of the principal
terms of the Merger, hereby irrevocably nominate, constitute and appoint Farhad
Mohit as the agent, agent for service of process and true and lawful
attorney-in-fact of the Non-Dissenting Shareholders (the “Shareholders’
Representative”), with full power of substitution, to act in the name, place and
stead of the Non-Dissenting Shareholders with respect to this Agreement and the
Escrow Agreement and the taking by the Shareholders’ Representative of any and
all actions and the making of any decisions required or permitted to be taken or
made by the Shareholders’ Representative under this Agreement or the Escrow
Agreement including the exercise of the power: (i) to execute, deliver,
acknowledge, certify and file (in the name of any or all of the Non-Dissenting
Shareholders or otherwise) any and all documents and to take any and all actions
that the Shareholders’ Representative may, in his sole discretion, determine to
be necessary, desirable or appropriate in connection with any matter covered in
Section 2.11 or any indemnification claim under Article XII or under the Escrow
Agreement (including negotiating, entering into compromises or settlements of
and demanding arbitration with respect to any such matters covered in Section
2.11 or any indemnification claim); and (ii) to give and receive notices and
communications under this Agreement and the Escrow Agreement. Farhad Mohit
hereby accepts his appointment as the Shareholders’ Representative.

 

(b) The power of attorney granted in this Section 13.16: (i) is coupled with an
interest and is irrevocable; (ii) may be delegated by the Shareholders’
Representative; and (iii) shall survive the death or incapacity of each of the
Non-Dissenting Shareholders.

 

(c) Notwithstanding anything to the contrary contained in this Agreement or the
Escrow Agreement, each Indemnitee shall be entitled to deal exclusively with the
Shareholders’ Representative on all matters relating to Section 2.11, Article
XII and the Escrow Agreement, and shall be entitled to rely conclusively
(without further evidence of any kind whatsoever) on any document executed or
purported to be executed on behalf of any Non-Dissenting Shareholder by the
Shareholders’ Representative, and on any other action taken or purported to be
taken on behalf of any Non-Dissenting Shareholder by the Shareholders’
Representative, as fully binding upon such Non-Dissenting Shareholder.

 

(d) The Shareholders’ Representative may at any time designate a replacement
Shareholders’ Representative and the Non-Dissenting Shareholders, by virtue of
the approval of the principal terms of the Merger, hereby consent to such
replacement Shareholders’ Representative. The Shareholders’ Representative may
be changed by Escrow Participants whose Escrow Participations total more than
50% from time to time upon not less than 10 days’ prior written notice to Parent
and the Escrow Agent. If the Shareholders’ Representative shall die, become
disabled or otherwise be unable to fulfill his responsibilities as
representative of the Non-Dissenting Shareholders, then the Non-Dissenting
Shareholders shall, by “majority vote” within 30 days after such death or
disability, appoint a successor

 

- 70 -



--------------------------------------------------------------------------------

representative and, promptly thereafter, shall notify Parent of the identity of
such successor. Any such successor shall become the “Shareholders’
Representative” for purposes of this Agreement. If for any reason there is no
Shareholders’ Representative at any time, all references herein to the
Shareholders’ Representative shall be deemed to refer to the Non-Dissenting
Shareholders.

 

(e) No bond shall be required of the Shareholders’ Representative and the
Shareholders’ Representative shall receive no compensation for his services. The
Shareholders’ Representative shall not be liable to any Non-Dissenting
Shareholder for any act done or omitted hereunder as Shareholders’
Representative while acting in good faith and in the exercise of his reasonable
business judgment with respect to any matter arising out of or in connection
with the acceptance or administration of his duties hereunder (it being
understood that any act done or omitted pursuant to the advice of counsel shall
be conclusive evidence of such good faith). The Shareholders’ Representative
shall be entitled to be indemnified out of the Escrow Fund for any loss,
liability or expense incurred without gross negligence or bad faith on the part
of the Shareholders’ Representative with respect to any matter arising out of or
in connection with the acceptance or administration of his duties hereunder. The
Shareholders’ Representative shall be entitled to recover any out-of-pocket
costs and expenses reasonably incurred by the Shareholders’ Representative in
good faith and in connection with actions taken by the Shareholders’
Representative pursuant to this Agreement and the Escrow Agreement (including
the hiring of legal counsel and the incurring of legal fees and costs) from the
Escrow Fund. The Shareholders’ Representative shall keep reasonably detailed
records of the costs and expenses for which he seeks reimbursement from the
Escrow Fund.

 

(f) The Escrow Agreement will provide that, if at any time while funds remain in
the Escrow Fund, the Shareholders’ Representative delivers written instructions
signed solely by him to the Escrow Agent to disburse funds therefrom as
contemplated by Section 13.16(e), the Escrow Agent shall make the requested
disbursement in the manner so instructed.

 

Section 13.17 Other Remedies; Specific Performance. Except as otherwise provided
in this Agreement, any and all remedies expressly conferred upon any party by
the terms of this Agreement will be deemed cumulative with and not exclusive of
any other remedy conferred by this Agreement, or by law or equity upon such
party, and the exercise by any party of any one remedy will not preclude the
exercise of any other remedy. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties hereto shall be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they are entitled at law or in equity.

 

Section 13.18 Waiver of Jury Trial. Each of the parties irrevocably waives any
and all rights to trial by jury in any Proceeding between the parties arising
out of or relating to this Agreement and the Contemplated Transactions.

 

Section 13.19 Incorporation by Reference. All references made in this Agreement
to any Section, Article, Annex, Exhibit or Schedule which is not otherwise
expressly indicated to be a reference to another document shall be deemed to be
a reference to a Section, Article, an Annex, Exhibit or Schedule to this
Agreement. All such Annexes, Exhibits and Schedules are incorporated in and made
part of this Agreement by reference.

 

- 71 -



--------------------------------------------------------------------------------

Section 13.20 Computation of Time. If the day on which any delivery or
performance is due under this Agreement is not a Business Day, the time for
satisfaction of such delivery or performance shall be extended without any
action on the part of any party to the next succeeding Business Day.

 

[Signatures of the parties intentionally appear on the next page.]

 

- 72 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

THE E.W. SCRIPPS COMPANY By:          Richard A. Boehne, Executive Vice
President By:          Joseph G. NeCastro, Senior Vice President and Chief
Financial Officer GREEN MONSTER ACQUISITION CORP. By:          Joseph G.
NeCastro, Senior Vice President and Chief Financial Officer By:         

Anatolio B. Cruz III, Vice President and

General Counsel

SHOPZILLA, INC. By:         

Charles M. Davis, Chief Executive Officer

By:         

Bradley Kates, Chief Financial Officer

 

Farhad Mohit, as the Shareholders’ Representative

 

[Signature Page to Agreement and Plan of Merger and Reorganization]